Exhibit 10.12
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this agreement, together with all amendments and
restatements and all Joinders, the “Agreement”) is made as of September 10,
2008, by each of the signatories hereto and each other Person which may from
time to time become a party to this Agreement pursuant to Section 11.17 hereof
(each individually, a “Debtor” and, collectively, the “Debtors”) in favor of
BANK OF AMERICA, N.A. (“Bank of America”), as Collateral Agent for the Secured
Parties (hereinafter defined) (in such capacity, together with its successors in
such capacity, the “Collateral Agent”).
BACKGROUND
     Spartech Corporation (the “Borrower”), the Lenders, and Bank of America, as
Administrative Agent, are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of June 2, 2006 (as it has been and may be amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
pursuant to which the Lenders may from time to time hereafter extend credit to
the Borrower pursuant to letters of credit and revolving loans, the indebtedness
pursuant to such loans may be evidenced by promissory notes payable to the order
of each Lender (the “Bank Notes”). The parties to the Credit Agreement are
entering into a Third Amendment thereto of even date herewith (the “Credit
Agreement Amendment”).
     The Borrower and the institutional investors identified in the
Intercreditor Agreement (hereinafter defined) as “Noteholders” (collectively,
together with any other holders from time to time of the hereinafter described
Senior Notes and their successors and assigns, the “Noteholders”) have entered
into (i) a Note Purchase Agreement dated as of September 15, 2004 (as amended,
restated, replaced, modified and supplemented from time to time, the “2004 Note
Agreement”) among the Borrower and the purchaser’s named therein, in respect of
Borrower’s 5.54% Senior Notes due 2016, and (ii) a Note Purchase Agreement dated
as of June 5, 2006 (as amended, restated, replaced, modified and supplemented
from time to time, the “2006 Note Agreement”, and, together with the 2004 Note
Agreement, the “Note Agreements”), among the Borrower and the purchaser’s named
therein, in respect of Borrower’s 5.78% Senior Notes due 2011, pursuant to which
the Borrower issued and sold to certain Noteholders (a) the Borrower’s 5.54%
Senior Notes due September 15, 2016 in the original aggregate principal amount
of $150,000,000 (as amended, restated, replaced, modified and supplemented from
time to time, including any notes delivered in substitution or exchange
therefor, the “2004 Senior Notes”) and (b) the Borrower’s 5.78% Senior Notes due
June 5, 2011, in the original aggregate principal amount of $50,000,000 (as
amended, restated, replaced, modified and supplemented from time to time,
including any notes delivered in substitution or exchange therefor, the “2006
Senior Notes”, the 2004 Senior Notes and the 2006 Senior Notes are collectively
referred to herein as the “Senior Notes”). The parties to the 2004 Note
Agreement are amending the 2004 Note Agreement by entering into that certain
Amended and Restated 2004 Note Purchase Agreement of even date herewith (the
“Amendment to 2004 Note Agreement”) and the parties to the 2006 Note Agreement
are amending the 2006 Note Agreement by entering into that certain Amended and
Restated 2006 Note Purchase Agreement of even date herewith (the “Amendment to
2006

 



--------------------------------------------------------------------------------



 



Note Agreement” and, together, with the Amendment to the 2004 Note Agreement,
the “Amendments to Note Agreements”).
     The Borrower and Calyon New York Branch (the “Term Loan Lender”) have
entered into that certain Term Loan Agreement dated as of February 16, 2005 (as
it has been and may be amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”) pursuant to which the Term Loan
Lender extended a term loan (the “Term Loan”) which term loan may be evidenced
by a note (as may be amended, restated, replaced, modified, supplemented,
extended and increased from time to time, the “Term Loan Note”). The parties to
the Term Loan Agreement are entering into a Third Amendment thereto of even date
herewith (the “Term Loan Agreement Amendment”).
     The Obligations (as hereinafter defined) under the Credit Agreement and the
other Bank Loan Documents (as defined in the Intercreditor Agreement), have been
absolutely, unconditionally and irrevocably guaranteed by certain Domestic
Subsidiaries (each a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”) pursuant to one or more Guaranties (as may be amended, restated,
replaced, modified, and supplemented from time to time and including all
joinders thereto, collectively, the “Lender Guaranty Agreements”), the
obligations of the Borrower under the Note Agreements and the other Senior Note
Documents (as defined in the Intercreditor Agreement) have been absolutely,
unconditionally and irrevocably guaranteed by certain Domestic Subsidiaries
pursuant to one or more Guaranties (as may be amended, restated, replaced,
modified, and supplemented from time to time and including all joinders thereto,
collectively, the “Noteholder Guaranty Agreement”) and the obligations of the
Borrower under the Term Loan Agreement and the other Term Loan Documents (as
defined in the Intercreditor Agreement) have been absolutely, unconditionally
and irrevocably guaranteed by certain Subsidiary Guarantors pursuant to a
Guaranty dated March 7, 2008 (the “Term Loan Guaranty Agreement”).
     The Debtors, Collateral Agent and other Secured Parties are entering into
that certain Intercreditor and Collateral Agency Agreement of even date herewith
(such Intercreditor and Collateral Agency Agreement, as the same may be amended,
restated, supplemented or modified from time to time, being hereinafter referred
to as the “Intercreditor Agreement”) which among other things, appoints the
Collateral Agent and sets forth certain responsibilities and obligations of the
Collateral Agent and establishes among the Secured Parties their respective
rights with respect to certain payments that may be received by the Collateral
Agent in respect of the Collateral (hereinafter defined).
     To induce Administrative Agent and the Lenders to enter into the Credit
Agreement Amendment, to induce the Noteholders to enter into the Amendments to
Note Agreements, to induce the Term Loan Lender to enter into the Term Loan
Agreement Amendment, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Debtor has agreed to
pledge and grant a security interest in the Collateral as security for the
Senior Secured Obligations. Accordingly, the parties hereto agree as follows:

2



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS
     Capitalized terms set forth in the introductory paragraph and recitals
above have the respective meanings therein. Terms defined in the UCC shall,
unless otherwise provided herein, have the meanings ascribed to them in the UCC
both as in effect on the date of this Agreement and as hereafter amended. If the
definition given a term in the Credit Agreement conflicts with the definition
given that term in the UCC, then the Credit Agreement definition controls to the
extent allowed by law. If the definition given a term in Article 9 of the UCC
conflicts with the definition given that term in any other chapter of the UCC,
then the Article 9 definition controls. Notwithstanding any contrary provision
of this Agreement, the parties intend that the terms used herein which are
defined in the UCC have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the UCC shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC in
effect on the date of this Agreement, then such term as used herein shall be
given such broadened meaning. If the UCC shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the UCC in effect on the date of this Agreement, such amendment or holding
shall be disregarded in defining terms used in this Agreement. Furthermore, as
used in this Agreement:
     “Accession” means any “accession”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, including without limitation, a good
that is physically united with another good in such a manner that the identity
of the original good is not lost.
     “Account Debtor” means any Person who is or who may become obligated to any
Debtor under, with respect to or on account of an Account.
     “Accounts” means any “account”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by any Debtor: (a) all rights of any Debtor to payment of a monetary
obligation, whether or not earned by performance, (i) for goods or other
property that has been or is to be sold, leased, licensed, assigned or otherwise
disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, or (v) arising out of the use of a credit or charge card or
information contained on or for use with the card, (b) all accounts receivable
of any Debtor, (c) all rights of any Debtor to receive any payment of money or
other form of consideration, (d) all security pledged, assigned, or granted to
or held by any Debtor to secure any of the foregoing, (e) all guaranties of, or
indemnifications with respect to, any of the foregoing, and (f) all rights of
any Debtor as an unpaid seller of goods or services, including, but not limited
to, all rights of stoppage in transit, replevin, reclamation, and resale.
     “Administrative Agent” means Bank of America and its successor or assigns
as administrative agent for Lenders under the Credit Agreement.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control

3



--------------------------------------------------------------------------------



 



with the Person specified. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the Voting Equity
Interests.
     “Agreement” has the meaning set forth in the introduction hereto.
     “As-Extracted Collateral” means any “as-extracted collateral”, as such term
is defined in the UCC, now owned or hereafter acquired by any Debtor, and, in
any event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by any Debtor: (a) oil, gas, or other minerals that
are subject to a security interest that (i) is created by Debtor before
extraction, and (ii) attaches to the minerals as extracted, or (b) Accounts
arising out of the sale at the wellhead or minehead of oil, gas, or other
minerals in which a Debtor had an interest before extraction.
     “Bank Affiliate” means any Affiliate of any Lender that is a party to any
Lender Swap Contract or any Cash Management Document.
     “Cash Management Document” means any agreement between or among the
Borrower or any of its Subsidiaries and any Lender or Bank Affiliate related to
treasury management, deposit accounts, cash management, collection, custodial
services, automated clearinghouse or funds transfer services or arrangements or
similar services or arrangements.
     “Chattel Paper” means any “chattel paper”, as such term is defined in the
UCC, now owned or hereafter acquired by any Debtor.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” has the meaning set forth in Section 3.1 hereof.
     “Commercial Tort Claim” means any “commercial tort claim”, as such term is
defined in the UCC, now owned or hereafter acquired by any Debtor.
     “Commodity Account” means any “commodity account”, as such term is defined
in the UCC, now owned or hereafter acquired by any Debtor, including any account
maintained by a Commodity Intermediary in which a Commodity Contract is carried
for a Commodity Customer.
     “Commodity Contract” means any commodity futures contract, an option on a
commodity futures contract, a commodity option, or any other contract if the
contract or option is (a) traded on or subject to the rules of a board of trade
that has been designated as a contract market for such a contract pursuant to
the federal commodities Laws, or (b) traded on a foreign commodity board of
trade, exchange, or market, and is carried on the books of a Commodity
Intermediary for a Commodity Customer.
     “Commodity Customer” means a Person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

4



--------------------------------------------------------------------------------



 



     “Commodity Intermediary” means (a) a Person that is registered as a futures
commission merchant under the federal commodities Laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities Laws.
     “Contracts” means all contracts, undertakings, or other agreements as the
same may be amended from time to time, and (a) all rights of any Debtor to
receive moneys due and to become due thereunder or in connection therewith,
(b) all rights of any Debtor to damages arising out of or for breach or default
in respect thereof and (c) all rights of any Debtor to exercise remedies
thereunder.
     “Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Debtor, including each Copyright identified in Schedule 2
hereto.
     “Copyrights” means all copyrights, copyright registrations and applications
for copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means a “Default” as defined in the Credit Agreement, the Note
Agreements or the Term Loan Agreement, as the context requires.
     “Deposit Account” means any “deposit account”, as such term is defined in
the UCC, now owned or hereafter acquired by any Debtor, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by any Debtor: (a) any and all lockbox accounts, dominion
accounts, controlled disbursement accounts and any and all other deposit
accounts at any time established pursuant to the terms of the Financing
Documents, and (b) any and all deposits (general or special, time or demand,
provisional or final), including without limitation certificates of deposit and
investment accounts, at any time established or maintained with or held by any
of the Secured Parties.
     “Document” means any “document”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, including, without limitation, all
documents of title and warehouse receipts of any Debtor.
     “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.
     “Entitlement Holder” means a Person identified in the records of a
Securities Intermediary as the Person having a Security Entitlement against the
Securities Intermediary. If a Person acquires a Security Entitlement by virtue
of Section 8 501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

5



--------------------------------------------------------------------------------



 



     “Equipment” means any “equipment”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor and, in any event, shall include,
without limitation, all machinery, equipment, furnishings, fixtures, and
vehicles now owned or hereafter acquired by any Debtor and any and all
additions, substitutions, and replacements of any of the foregoing, wherever
located, together with all attachments, components, parts, equipment, and
accessories installed thereon or affixed thereto.
     “Equity Interest” means shares of capital stock (whether denominated as
common stock or preferred stock), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.
     “Equity Rights” means, with respect to any Person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any voting trust agreements) for the issuance, sale,
registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.
     “Event of Default” means an “Event of Default” as defined in the Note
Agreements, the Term Loan Agreement or the Credit Agreement, as the context
requires.
     “Facilities” means (a) the Note Agreements and the Senior Notes, (b) the
Credit Agreement and the Bank Notes, (c) the Term Loan Agreement and the Term
Loan Note, (d) any Lender Swap Contract, (e) any Cash Management Document, and
“Facility” shall mean any of the foregoing.
     “Financial Asset” means any “financial asset”, as such term is defined in
the UCC, now owned or hereafter acquired by any Debtor and, in any event, shall
include, without limitation, (a) a Security, (b) an obligation of a Person or a
share, participation or other interest in a Person or in property or an
enterprise of a Person, that is, or is of a type, dealt in or traded on
financial markets or that is recognized in any area in which it is issued or
dealt in as a medium for investment, or (c) any property that is held by a
Securities Intermediary for another Person in a Securities Account if the
Securities Intermediary has expressly agreed with the other Person that the
property is to be treated as a financial asset under Article 8 of the Uniform
Commercial Code. As the context requires, “Financial Asset” means either the
interest itself or the means by which a Person’s claim to it is evidenced,
including a certificated or uncertificated Security, a certificate representing
a Security, or a Security Entitlement.
     “Financing Documents” shall mean (a) the Note Agreements, the Senior Notes
and the Noteholder Guaranty Agreement, (b) the Credit Agreement, the Bank Notes
and the Lender Guaranty Agreements, (c) the Term Loan Agreement, the Term Loan
Note and the Term Loan Guaranty Agreement, (d) any Lender Swap Contract, (e) any
Cash Management Document, (f) this Agreement and the other Security Documents,
and (g) any amendments, restatements, supplements or other modifications in
respect of the foregoing.

6



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means each Subsidiary of the Borrower which is
organized under the laws of any jurisdiction other than, and which is conducting
the majority of its business outside of, the United States of America or any
state thereof.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Intangibles” means any “general intangibles”, as such term is
defined in the UCC now owned or hereafter acquired by any Debtor and, in any
event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by any Debtor: all Patents, Trademarks, Copyrights,
Intellectual Property, registrations, goodwill, franchises, licenses, permits,
proprietary information, customer lists, designs, and inventions of any Debtor,
all books, records, data, plans, manuals, computer software, and computer
programs of any Debtor, (a) all contract rights, partnership interests, joint
venture interests, securities, investment accounts, and certificates of deposit
of any Debtor, (b) all rights of any Debtor to payment under letters of credit
and similar agreements, (c) all tax refunds and tax refund claims of any Debtor,
all choses in action and causes of action of any Debtor (whether arising in
contract, tort, or otherwise and whether or not currently in litigation) and all
judgments in favor of any Debtor, all rights and claims of any Debtor under
warranties and indemnities, and (d) all rights of any Debtor under any
insurance, surety, or similar contract or arrangement.
     “Goods” means any “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Debtor and, in any event, shall include, without
limitation, all things that are movable when a security interest attaches.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Instruments” means any “instrument”, as such term is defined in the UCC,
now owned or hereafter acquired by any Debtor.
     “Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to any
Debtor with respect to any of the foregoing, in each case whether now or
hereafter owned or used including, without limitation, the licenses or other
agreements with respect to the Copyright Collateral, the Patent Collateral or
the Trademark Collateral listed in Schedule 5 hereto; (c) all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports,

7



--------------------------------------------------------------------------------



 



manuals, materials standards, processing standards, performance standards,
catalogs, computer and automatic machinery software and programs; (d) all field
repair data, sales data and other information relating to sales or service of
products now or hereafter manufactured; (e) all accounting information and all
media in which or on which any information or knowledge or data or records may
be recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (f) all licenses,
consents, permits, variances, certifications and approvals of governmental
agencies now or hereafter held by any Debtor; (g) all databases and data
collections and all rights therein; (h) all computer software including all
source code, object code, firmware, development tools, files, records and data,
all media on which any of the foregoing is recorded, and all documentation
related to any of the foregoing; (i) all domain names and Internet web sites and
all rights and documentation related to any of the foregoing; (j) all mask works
and registrations therefor, and all other rights corresponding thereto
throughout the world; and (k) all causes of action, claims and warranties now or
hereafter owned or acquired by the Debtors in respect of any of the items listed
above.
     “Inventory” means any “inventory”, as such term is defined in the UCC, now
owned or hereafter acquired by any Debtor, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by any Debtor: (a) all goods and other personal property of any Debtor
that (i) are leased by any Debtor as lessor, (ii) are held for sale or lease or
to be furnished under any contract of service, or (iii) are furnished under a
contract of service, (b) all raw materials, work-in-process, finished goods,
inventory, supplies, and materials of any Debtor, (c) all wrapping, packaging,
advertising, and shipping materials of any Debtor, (d) all goods that have been
returned to, repossessed by, or stopped in transit by any Debtor, and (e) all
Documents evidencing any of the foregoing.
     “Investment Property” means any “investment property”, as such term is
defined in the UCC, now owned or hereafter acquired by any Debtor, and, in any
event, shall include, without limitation, each of the following, whether now
owned or hereafter acquired by any Debtor: (a) Securities (whether certificated
or uncertificated), (b) Security Entitlements, (c) a Securities Accounts,
(d) Commodity Contracts, and (e) Commodity Accounts, but shall not include stock
in any Foreign Subsidiary in excess of the percentage of such stock specified in
the definition of “Pledged Stock”.
     “Issuers” means, collectively, the respective corporations identified
beneath the names of the Debtors on Schedule 1 hereto under the caption
“Issuers,” together with any corporation created or acquired after the date
hereof, the capital stock of which is required to be pledged hereunder pursuant
to this Agreement, the Credit Agreement, the Note Agreements or the Term Loan
Agreement.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

8



--------------------------------------------------------------------------------



 



     “L/C Issuer” means Bank of America, N.A., in its capacity as issuer of
letters of credit under the Credit Agreement, or any successor issuer of letters
of credit thereunder.
     “Lender Swap Contract” means any Swap Contract between or among the
Borrower or any of its Subsidiaries and any Lender or Bank Affiliate (provided
the Lender was a party to the Credit Agreement at the time such Swap Contract
was entered into).
     “Lenders” means (a) the financial institutions and other lenders named on
Schedule 2.01 attached to the Credit Agreement or any supplement to it
thereunder, (b) subject to Section 10.6 of the Credit Agreement, their
respective successors and assigns, but not a “Participant” (as defined in
Section 10.06(d) of the Credit Agreement) who is not otherwise a party to the
Credit Agreement and (c) as the context requires, the L/C Issuer.
     “Letter-of-Credit Right” means any “letter-of-credit right”, as such term
is defined in the UCC, now owned or hereafter acquired by any Debtor.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
     “LLC Interests” means, as to any Debtor (i) all right, title and interest,
now existing or hereafter acquired, of such Debtor in any LLC but not any of its
obligations from time to time as a member (unless Collateral Agent shall become
a member as a result of its exercise of remedies herein) of any LLC; (ii) any
and all moneys due and to become due to such Debtor now or in the future by way
of a distribution made to such Debtor in its capacity as a member of or an owner
of any LLC; (iii) any other property of any LLC to which such Debtor now or in
the future may be entitled in its capacity as a member of or an owner of any LLC
by way of distribution, return of capital or otherwise; (iv) any other claim in
respect of any LLC to which such Debtor now or in the future may be entitled in
its capacity as a member of or an owner of any LLC and its property, including
any rights under any operating agreement or other agreement governing or
pertaining to such interests; (v) the certificates, if any, representing all
such rights and interests; (vi) all right of such Debtor under each limited
liability company or operating agreement of each LLC; and (vii) to the extent
not otherwise included, all Proceeds of any of the foregoing.
     “LLCs” means, collectively, the limited liability companies identified
beneath the names of the Debtors on Schedule 1 hereto under the caption “LLCs”,
together with any limited liability company created or acquired after the date
hereof, the LLC Interests in which are required to be pledged hereunder pursuant
to this Agreement or the Credit Agreement.
     “Majority Creditors” shall have the meaning assigned thereto in the
Intercreditor Agreement.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) or prospects of the
Borrower or the Borrower and its Subsidiaries taken

9



--------------------------------------------------------------------------------



 



as a whole; (b) an impairment of the ability of any Debtor to perform its
payment or other material obligations under any Financing Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Debtor of any Financing Document to
which it is a party.
     “Maximum Rate” means, for each Secured Party, the maximum nonusurious
amount and the maximum nonusurious rate of interest which, under applicable Law,
that such Secured Party is permitted to contract for, charge, take, reserve, or
receive on the Senior Secured Obligations.
     “Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
     “Partnership Interests” means, as to any Debtor (i) all right, title and
interest, now existing or hereafter acquired, of such Debtor in any Partnership
but not any of its obligations from time to time as a partner (unless Collateral
Agent shall become a partner as a result of its exercise of remedies herein) of
any Partnership; (ii) any and all moneys due and to become due to such Debtor
now or in the future by way of a distribution made to such Debtor in its
capacity as a partner of any Partnership; (iii) any other property of any
Partnership to which such Debtor now or in the future may be entitled in its
capacity as a partner of any Partnership by way of distribution, return of
capital or otherwise; (iv)  any other claim in respect of any Partnership to
which such Debtor now or in the future may be entitled in its capacity as a
partner of any Partnership and its property, including any rights under any
partnership agreement or other document governing or pertaining to such
interests; (v) the certificates, if any, representing all such rights and
interests; (vi) all rights of such Debtor under each partnership agreement or
limited partnership agreement of each Partnership; and (vii) to the extent not
otherwise included, all Proceeds of any of the foregoing.
     “Partnerships” means, collectively, the partnerships identified beneath the
names of the Debtors on Schedule 1 hereto under the caption “Partnerships”,
together with any partnerships created or acquired after the date hereof, the
Partnership Interests in which are required to be pledged hereunder pursuant to
this Agreement or the Credit Agreement.
     “Patent Collateral” means all Patents, whether now owned or hereafter
acquired by any Debtor, including each Patent identified in Schedule 3 hereto.
     “Patents” means all patents and patent applications, including without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.
     “Payment Intangible” means any “payment intangible”, as such term is
defined in the UCC and, in any event, shall include, but not be limited to, a
General Intangible under which the Account Debtor’s principal obligation is a
monetary obligation.

10



--------------------------------------------------------------------------------



 



     “Permitted Licenses” means any licenses or sublicenses granted by any
Debtor in such Debtor’s Intellectual Property from time to time in the ordinary
course of such Debtor’s business activities; provided that, such licenses or
sublicenses do not grant the licensee the option to acquire sole title to such
Intellectual Property.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pledged Interests” means all LLC Interests and Partnership Interests now
or hereafter owned by any Debtor and any limited liability company interest,
partnership interest or other ownership or equity securities or certificate
(including, without limitation, any certificate representing a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for LLC Interests or Partnership Interests, or otherwise in respect thereof.
     “Pledged Obligations” means all of each Debtor’s right, title and interest,
if any, in and to any and all obligations owed to such Debtor by any Person,
whether now existing or hereafter incurred, and in and to all collateral granted
to such Debtor or for the benefit of such Debtor as collateral security for such
obligations.
     “Pledged Shares” means the Pledged Interests and the Pledged Stock,
collectively.
     “Pledged Stock” means the shares of common stock of the Issuers represented
by the certificates identified in Schedule 1 hereto under the name of such
Debtor and each other corporation hereafter acquired or formed by any Debtor and
all other shares of capital stock of whatever class of the Issuers now or
hereafter owned by such Debtor and all Equity Rights of any such Issuer owned by
any Debtor, in each case together with the certificates evidencing the same,
subject, in the case of any Foreign Subsidiary, to the limitation that shares of
capital stock of any such Issuer which represent in excess of 65% of the
combined voting power of all classes of capital stock of such Issuer shall not
be pledged; provided, however, that if following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder which would permit a
pledge of 66-2/3% or more of the total combined voting power of all classes of
capital stock of any Foreign Subsidiary entitled to vote without causing the
undistributed earnings of such Foreign Subsidiary as determined for Federal
income taxes to be treated as a deemed dividend to the Debtors for Federal
income tax purposes, then the 65% limitation set forth above shall no longer be
applicable and the Debtors shall duly pledge and deliver to Collateral Agent
such of the capital stock not theretofore required to be pledged under this
Agreement.
     “Proceeds” means any “proceeds”, as such term is defined in the UCC and, in
any event, shall include, but not be limited to, (a) any and all proceeds of any
insurance, indemnity, warranty, or guaranty payable to any Debtor from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever) made or due and payable to any Debtor from time to time in
connection with any requisition, confiscation, condemnation, seizure, or
forfeiture of all or any part of the Collateral by any Tribunal (or any Person
acting

11



--------------------------------------------------------------------------------



 



under color of a Tribunal), and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
     “Rights” means rights, remedies, powers, privileges, and benefits.
     “Senior Secured Obligations” shall have the meaning assigned thereto in the
Intercreditor Agreement.
     “Secured Party” means each of, and “Secured Parties” means all of, (i) the
Collateral Agent, (ii) the Administrative Agent, (iii) the Lenders, (iv) any
Affiliate of a Lender that is a party to a Swap Contract with the Borrower or
any Subsidiary, provided such Lender was a party to the Credit Agreement at the
time such Swap Contract was entered into, (v) the Noteholders, (vi) the Term
Loan Lender and (vii) each financial institution or other entity that hereafter
becomes a “Secured Party” for purposes of the Intercreditor Agreement in
accordance with Article V thereof.
     “Securities Account” means all accounts to which a Financial Asset is or
may be credited in accordance with an agreement under which the Person
maintaining the account undertakes to treat the Person for whom the account is
maintained as entitled to exercise rights that comprise the Financial Asset.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Entitlements” means each Debtor’s right, title and interest, if
any, in and to the rights and property interests as and of an Entitlement Holder
with respect to a Financial Asset.
     “Securities Intermediary” means (a) a clearing corporation, or (b) a
Person, including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.
     “Security” means each Debtor’s right, title and interest, if any, in and to
any obligations of an issuer or any shares, participations or other interests in
an issuer or in property or an enterprise of an issuer which (a) are represented
by a certificate representing a security in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) are one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations, and (c)(i) are, or are of a type, dealt with or trade on securities
exchanges or securities markets or (ii) are a medium for investment and by their
terms expressly provide that they are a security governed by Article 8 of the
Uniform Commercial Code.
     “Security Documents” means, collectively, any security agreement, including
without limitation, this Agreement, any pledge agreement, any assignment, any
mortgage or deed of trust, or other agreement or document, together with all
related financing statements and stock powers, executed and delivered in
connection with the Credit Agreement or other Financing Documents in favor of
the Collateral Agent, as amended, modified, supplemented or restated.
     “Software” means any “software”, as such term is defined in the UCC and, in
any event, shall include, but not be limited to, a computer program (including
both source and object code)

12



--------------------------------------------------------------------------------



 



and any supporting information provided in connection with a transaction
relating to the program.
     “Stock and Interests Collateral” means, collectively, the Collateral
described in clauses (w) through (aa) of Section 3.1 hereof and the Proceeds of
any such property and, to the extent related to any such property or such
Proceeds, all books, correspondence, credit files, records, invoices and other
papers.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Equity Interests (other than securities or interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Supporting Obligations” means any “supporting obligations”, as such term
is defined in the UCC, now owned or hereafter acquired by any Debtor.
     “Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Debtor, including each Trademark identified in Schedule 4
hereto. Notwithstanding the foregoing, the Trademark Collateral does not and
shall not include any Trademark that would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.
     “Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.
     “Tribunal” means any (a) Governmental Authority, (b) private arbitration
board or panel, or (c) central bank.
     “UCC” means the Uniform Commercial Code as in effect in the State of Texas.
     “Voting Equity Interests” of any Person means any Equity Interests of any
class or classes having ordinary voting power for the election of at least a
majority of the members of the board of directors, managing general partners or
the equivalent governing body of such Person, irrespective of whether, at the
time, any Equity Interests of any other class or classes or such entity shall
have or might have voting power by reason of the happening of any contingency.
     “Voting Rights” has the meaning set forth in Section 8.16(a)(ii) hereof.

13



--------------------------------------------------------------------------------



 



SECTION 2
DEBTORS REMAIN LIABLE
     Notwithstanding anything to the contrary contained herein, (a) each Debtor
shall remain liable under the contracts and agreements included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Collateral Agent of any of its rights hereunder
shall not release any Debtor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) none of the Secured
Parties shall have any obligation or liability under any of the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
Secured Party be obligated to perform any of the obligations or duties of any
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
SECTION 3
COLLATERAL; REGISTRATION OF PLEDGE;
ACKNOWLEDGMENTS; DELIVERY OF PLEDGED SHARES AND PLEDGED OBLIGATIONS
     3.1 Collateral. As collateral security for the prompt payment in full when
due (whether at stated maturity, by acceleration or otherwise) of the Senior
Secured Obligations, each Debtor hereby pledges to Collateral Agent, for the
ratable benefit of the Secured Parties to the extent provided in the
Intercreditor Agreement, and grants to Collateral Agent, for the ratable benefit
of the Secured Parties to the extent provided in the Intercreditor Agreement, a
security interest in, all of such Debtor’s right, title and interest in the
following property, whether now owned by such Debtor or hereafter acquired and
whether now existing or hereafter coming into existence (all being collectively
referred to herein as “Collateral”):
     (a) all Accessions;
     (b) all Accounts;
     (c) all As-Extracted Collateral;
     (d) all Chattel Paper;
     (e) all Commercial Tort Claims;
     (f) all Commodity Accounts;
     (g) all Commodity Contracts;
     (h) all Deposit Accounts;
     (i) all Financial Assets;

14



--------------------------------------------------------------------------------



 



     (j) all General Intangibles;
     (k) all Goods;
     (l) all Instruments;
     (m) all Inventory;
     (n) all Investment Property;
     (o) all Intellectual Property;
     (p) all Equipment;
     (q) all Contracts;
     (r) all Documents;
     (s) all Letter-of-Credit Rights;
     (t) all Payment Intangibles;
     (u) all Software;
     (v) all Supporting Obligations;
     (w) all Pledged Stock;
     (x) all Pledged Obligations;
     (y) all Pledged Interests;
     (z) all shares, securities, moneys or property representing a dividend on
any of the Pledged Stock, or representing a distribution or return of capital
upon or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;
     (aa) without affecting the obligations of such Debtor under any provision
prohibiting such action hereunder or under the Financing Documents, in the event
of any consolidation or merger in which an Issuer, LLC or Partnership is not the
surviving entity, all shares of each class of the capital stock of the successor
corporation or interests or certificates of the successor limited liability
company or partnership owned by the Debtors (unless such successor is such
Debtor itself) formed by or resulting from such consolidation or merger; all
rights, claims and benefits of such Debtor against any Person arising out of,
relating to or in connection with Inventory or Equipment purchased by such
Debtor, including, without limitation, any such rights, claims or benefits
against any Person storing or transporting such Inventory or Equipment; and all
other tangible and

15



--------------------------------------------------------------------------------



 



intangible personal property and fixtures of such Debtor, including without
limitation all Proceeds, products, offspring, accessions, rents, profits,
income, benefits, substitutions and replacements of and to any of the property
of such Debtor described in the preceding clauses of this Section 3.1, and, to
the extent related to any property described in such clauses or such Proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Debtor or any computer bureau or service company from time to
time acting for such Debtor.
Furthermore, if the grant, pledge, collateral transfer or assignment of any
rights of any Debtor under any contract included in the Collateral is expressly
prohibited by such contract, then the security interest hereby granted
nonetheless remains effective to the extent allowed by the UCC or other
applicable law but is otherwise limited by that prohibition.
     3.2 Stock Certificates. Each Debtor hereby delivers to Collateral Agent all
of the certificates evidencing the Pledged Stock owned by such Debtor which is
represented by certificates, endorsed in blank or accompanied with appropriate
undated stock powers executed in blank. Each Debtor has caused the Lien of
Collateral Agent in and to the Pledged Stock to be registered upon the books of
the Issuers of the Pledged Stock. If at any time any Pledged Stock which is not
represented by a certificate as of the date of this Agreement shall be
represented by one or more certificates, then each Debtor shall promptly deliver
the same to Collateral Agent accompanied by stock powers duly executed in blank.
All other shares of Pledged Stock and shares, securities or property (other than
cash unless required by the terms hereof to be delivered hereunder) required to
be pledged by such Debtor under clauses (w) through (aa) above, subsequently
acquired by any Debtor and any distribution of capital made on or in respect of
the Pledged Interests or any property distributed to any Debtor upon or with
respect to the Pledged Interests pursuant to the recapitalization or
reclassification of the capital of any LLC or Partnership, or pursuant to the
reorganization thereof, shall be pledged to Collateral Agent and if represented
by a certificate, certificates representing the same shall be delivered to
Collateral Agent contemporaneously with the acquisition thereof, endorsed in
blank or accompanied by stock powers duly executed in blank and until such
delivery each Debtor shall hold such Pledged Stock, shares, securities, capital
or property in trust for the sole benefit of the Secured Parties, segregated
from the other property of such Debtor.
     3.3 Financing Statements; Registration; Certificates. Each Debtor hereby
authorizes Collateral Agent to prepare and file such financing statements as
Collateral Agent shall deem necessary or appropriate in order to perfect and
preserve the security interests granted in this Agreement. Each Debtor has
caused the Lien of Collateral Agent in and to the LLC Interests and the
Partnership Interests to be registered upon the books of the issuers of such LLC
Interests and Partnership Interests. If the Collateral at any time includes any
uncertificated securities, the Debtors shall cause the issuer of such securities
to execute and deliver such documentation as Collateral Agent may require
whereby such issuer shall agree to comply with instructions originated by the
Collateral Agent without further consent by the registered owner, or shall cause
the issuer of such securities to register the Collateral Agent as registered
owner of such securities, as Collateral Agent may require. Each issuer of any
uncertificated securities included in the Collateral that is a party to this
Agreement hereby agrees that it will comply with the

16



--------------------------------------------------------------------------------



 



instructions originated by Collateral Agent without further consent by the
registered owner. If at any time any LLC Interests or Partnership Interests
shall be represented by one or more certificates or by any documents that are
Instruments, then the appropriate Debtor shall promptly deliver the same to
Collateral Agent accompanied by duly executed transfer powers endorsed in blank
respecting such certificates or documents.
     3.4 Instruments. Each Debtor shall, upon the request of Collateral Agent,
deliver and pledge to Collateral Agent any and all Instruments, endorsed and/or
accompanied by such instruments of assignment and transfer in such form and
substance as Collateral Agent may request; provided, however, that so long as no
Default shall have occurred and be continuing, such Debtor may retain for
collection in the ordinary course any Instruments received by such Debtor in the
ordinary course of business and Collateral Agent shall, promptly upon request of
such Debtor, make appropriate arrangements for making any other Instrument
pledged by such Debtor available to such Debtor for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent deemed
appropriate by Collateral Agent, against trust receipt or like document).
     3.5 Updated Schedules. Each delivery of Pledged Shares after the date
hereof shall be accompanied by an updated Schedule 1 hereto, which shall include
a description of the Pledged Shares theretofore and then being pledged
hereunder, which schedule shall be attached hereto and made apart hereof and
shall supersede any prior Schedule 1 hereto.
SECTION 4
SPECIAL PROVISIONS CONCERNING TRADEMARKS
     4.1 Representations and Warranties. Each Debtor represents and warrants
that it is the true and lawful exclusive owner of the Trademarks listed as being
owned by it in Schedule 4 hereto and that, as of the date hereof, the listed
Trademarks include all the United States federal and foreign registrations or
applications registered in the United States Patent and Trademark Office or the
equivalent government agency or office in any applicable foreign jurisdiction
which are necessary for such Debtor’s business as currently operated. Each
Debtor represents and warrants that it owns or is licensed to use or is not
prohibited from using all Trademarks that it uses. Each Debtor further warrants
that it is aware of no third party claim (which could result in a Material
Adverse Effect) that any aspect of such Debtor’s present or contemplated
business operations infringes or will infringe any mark. Each Debtor represents
and warrants that it is the owner of record of all registrations and
applications listed as being owned by it in Schedule 4 hereto and that such
registrations are valid, subsisting, have not been canceled and that such Debtor
is not aware of any third party claim (which could result in a Material Adverse
Effect) that any such registration is invalid or unenforceable.
     4.2 Licenses and Assignments. Other than Permitted Licenses and the license
agreements listed on Schedule 5 hereto and any extensions or renewals thereof,
each Debtor hereby agrees not to divest itself of any right under any Trademark
except those such Debtor reasonably determines are not necessary for the conduct
of its or its Subsidiaries’ business.

17



--------------------------------------------------------------------------------



 



     4.3 Infringements. Each Debtor agrees, promptly upon learning thereof, to
notify Collateral Agent in writing of the name and address of, and to furnish
such pertinent information that may be available with respect to, any party who
may be infringing or otherwise violating any of such Debtor’s rights in and to
any Trademark, or with respect to any party claiming that such Debtor’s use of
any Trademark violates any property right of that party, in each case to the
extent that such Debtor reasonably believes that such infringement or violation
is material to its business or could result in a Material Adverse Effect. Each
Debtor further agrees, if consistent with good business practice, diligently to
prosecute any Person infringing any Trademark to the extent that such Debtor
reasonably believes that such infringement is material to its business or could
result in a Material Adverse Effect.
     4.4 Preservation of Trademarks. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor agrees to use its Trademarks
in interstate commerce during the time in which this Agreement is in effect,
sufficiently to preserve such Trademarks as trademarks or service marks
registered under the laws of the United States or applicable foreign
jurisdictions.
     4.5 Maintenance of Registration. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946,
15 U.S.C. §§ 1051 et seq. to maintain trademark registration, including but not
limited to affidavits of use and applications for renewals of registration in
the United States Patent and Trademark Office for all of its Trademarks pursuant
to 15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all fees and disbursements
in connection therewith and shall not abandon any such filing of affidavit of
use or any such application of renewal prior to the exhaustion of all reasonable
administrative and judicial remedies without prior written consent of Collateral
Agent.
     4.6 Future Registered Trademarks. If any Trademark registration is issued
hereafter to any Debtor as a result of any application now or hereafter pending
before the United States Patent and Trademark Office or any equivalent
government agency or office in any applicable foreign jurisdiction, within
30 days of receipt of such registration such Debtor shall deliver a copy of such
registration, and a grant of security in such Trademark to Collateral Agent,
confirming the grant thereof hereunder, the form of such confirmatory grant to
be satisfactory to Collateral Agent.
     4.7 Remedies. If an Event of Default shall occur and be continuing,
Collateral Agent may, after ten days’ written notice to each Debtor, take any or
all of the following actions: (a) declare the entire right, title and interest
of each Debtor in and to each of the Trademarks and the goodwill of the business
associated therewith, together with all trademark rights and rights of
protection to the same, vested, in which event such rights, title and interest
shall immediately vest, in Collateral Agent for the benefit of the Secured
Parties to the extent provided in the Intercreditor Agreement, in which case
Collateral Agent shall be entitled to exercise the power of attorney referred to
in Section 9.1 to execute, cause to be acknowledged and notarized and record
said absolute assignment with the applicable agency; (b) take and use or sell
the Trademarks and the goodwill of each Debtor’s businesses symbolized by the
Trademarks and the right to carry on

18



--------------------------------------------------------------------------------



 



the businesses and use the assets of such Debtor in connection with which the
Trademarks have been used; and (c) direct each Debtor to refrain, in which event
such Debtor shall refrain, from using the Trademarks in any manner whatsoever,
directly or indirectly, and execute such other and further documents that
Collateral Agent may request to further confirm this and to transfer ownership
of the Trademarks and registrations and any pending trademark application in the
United States Patent and Trademark Office or any equivalent government agency or
office in any foreign jurisdiction to Collateral Agent.
SECTION 5
SPECIAL PROVISIONS CONCERNING PATENTS
     5.1 Representations and Warranties. Each Debtor represents and warrants
that it is the true and lawful exclusive owner of all rights in the Patents
listed as being owned by it in Schedule 3 hereto and that, as of the date
hereof, said Patents include all the patents and applications for patents that
such Debtor now owns which are necessary for such Debtor’s business as currently
operated. Each Debtor represents and warrants that it owns or is licensed to
practice under all Patents that it now uses or practices under. Each Debtor
further warrants that it is aware of no third party claim (which could result in
a Material Adverse Effect) that any aspect of such Debtor’s present or
contemplated business operations infringes or will infringe any patent.
     5.2 Licenses and Assignments. Other than Permitted Licenses and the license
agreements listed on Schedule 5 hereto and any extensions or renewals thereof,
each Debtor hereby agrees not to divest itself of any right under any Patent
except those Patents such Debtor reasonably determines are not necessary for the
conduct of its or its Subsidiaries’ business.
     5.3 Infringements. Each Debtor agrees, promptly upon learning thereof, to
furnish Collateral Agent in writing with all pertinent information available to
such Debtor with respect to any infringement or other violation of such Debtor’s
rights in any Patent, or with respect to any claim that practice of any Patent
violates any property rights of that party, in each case to the extent that such
Debtor reasonably believes that such infringement or violation is material to
its business or could result in a Material Adverse Effect. Each Debtor further
agrees, consistent with good business practice and absent direction of
Collateral Agent to the contrary (which direction shall only be given if an
Event of Default shall have occurred and be continuing), diligently to prosecute
any Person infringing any Patent to the extent that such Debtor reasonably
believes that such infringement is material to its business or could result in a
Material Adverse Effect.
     5.4 Maintenance of Patents. At its own expense, each Debtor shall make
timely payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent to the extent such Debtor reasonably
believes it to be consistent with good business practice and failure to do so
would cause a Material Adverse Effect.
     5.5 Prosecution of Patent Application. At its own expense, each Debtor
shall diligently prosecute all applications for Patents listed as being owned by
it in Schedule 3 hereto and shall not abandon any such application prior to
exhaustion of all reasonable administrative

19



--------------------------------------------------------------------------------



 



and judicial remedies, to the extent such Debtor reasonably believes it to be
consistent with good business practice and failure to do so would cause a
Material Adverse Effect.
     5.6 Other Patents. Within forty-five (45) days of acquisition of a Patent,
or of filing of an application for a Patent, each Debtor shall deliver to
Collateral Agent a copy of said Patent or such application, as the case may be,
with a grant of security as to such Patent, as the case may be, confirming the
grant thereof hereunder, the form of such confirmatory grant to be satisfactory
to Collateral Agent.
     5.7 Remedies. If an Event of Default shall occur and be continuing,
Collateral Agent may after ten days’ written notice to each Debtor, take any or
all of the following actions: (a) declare the entire right, title, and interest
of each Debtor in each of the Patents vested, in which event such right, title,
and interest shall immediately vest in Collateral Agent for the benefit of the
Secured Parties to the extent provided in the Intercreditor Agreement, in which
case Collateral Agent shall be entitled to exercise the power of attorney
referred to in Section 9.1 to execute, cause to be acknowledged and notarized
and record said absolute assignment with the applicable agency; (b) take and
practice or sell the Patents; and (c) direct each Debtor to refrain, in which
event such Debtor shall refrain, from practicing the Patents directly or
indirectly, and such Debtor shall execute such other and further documents as
Collateral Agent may request further to confirm this and to transfer ownership
of the Patents to Collateral Agent for the benefit of the Secured Parties.
SECTION 6
SPECIAL PROVISIONS CONCERNING COPYRIGHTS
     6.1 Representations and Warranties. Each Debtor represents and warrants
that it is the true and lawful exclusive owner of the Copyrights listed as being
owned by it in Schedule 2 hereto and that, as of the date hereof, the listed
Copyrights include all the United States federal and foreign registrations or
applications registered in the appropriate government agency or office in any
applicable foreign jurisdiction which are necessary for such Debtor’s business
as currently operated. Each Debtor represents and warrants that it owns or is
licensed to use or is not prohibited from using all Copyrights that it uses.
Each Debtor further warrants that it is aware of no third party claim (which
could result in a Material Adverse Effect) that any aspect of such Debtor’s
present or contemplated business operations infringes or will infringe any
copyright. Each Debtor represents and warrants that it is the owner of record of
all registrations and applications listed as being owned by it in Schedule 2
hereto and that such registrations are valid, subsisting, have not been canceled
and that such Debtor is not aware of any third party claim (which could result
in a Material Adverse Effect) that any such registration is invalid or
unenforceable.
     6.2 Licenses and Assignments. Other than Permitted Licenses and the license
agreements listed on Schedule 5 hereto and any extensions or renewals thereof,
each Debtor hereby agrees not to divest itself of any right under any Copyright
except those such Debtor reasonably determines are not necessary for the conduct
of its or its Subsidiaries’ business.

20



--------------------------------------------------------------------------------



 



     6.3 Infringements. Each Debtor agrees, promptly upon learning thereof, to
notify Collateral Agent in writing of the name and address of, and to furnish
such pertinent information that may be available with respect to, any party who
may be infringing or otherwise violating any of such Debtor’s rights in and to
any Copyright, or with respect to any party claiming that such Debtor’s use of
any Copyright violates any property right of that party, in each case to the
extent that such Debtor reasonably believes that such infringement or violation
is material to its business or could result in a Material Adverse Effect. Each
Debtor further agrees, if consistent with good business practice, diligently to
prosecute any Person infringing any Copyright to the extent that such Debtor
reasonably believes that such infringement is material to its business or could
result in a Material Adverse Effect.
     6.4 Preservation of Copyrights. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor agrees to use its Copyrights
in interstate commerce during the time in which this Agreement is in effect,
sufficiently to preserve such Copyrights as copyrights registered under the laws
of the United States or applicable foreign jurisdictions.
     6.5 Maintenance of Registration. To the extent the failure to do so would
cause a Material Adverse Effect and such Debtor reasonably believes it to be
consistent with good business practice, each Debtor shall, at its own expense,
diligently process all documents required to maintain copyright registration,
including but not limited to affidavits of use and applications for renewals of
registration, and shall pay all fees and disbursements in connection therewith
and shall not abandon any such filing of affidavit of use or any such
application of renewal prior to the exhaustion of all reasonable administrative
and judicial remedies without prior written consent of Collateral Agent.
     6.6 Future Registered Copyrights. If any Copyright registration is issued
hereafter to any Debtor as a result of any application now or hereafter pending
before the appropriate government agency or office in any applicable foreign
jurisdiction, within 30 days of receipt of such registration such Debtor shall
deliver a copy of such registration, and a grant of security in such Copyright
to Collateral Agent, confirming the grant thereof hereunder, the form of such
confirmatory grant to be satisfactory to Collateral Agent.
     6.7 Remedies. If an Event of Default shall occur and be continuing,
Collateral Agent may, after ten days’ written notice to each Debtor, take any or
all of the following actions: (a) declare the entire right, title and interest
of each Debtor in and to each of the Copyrights and the goodwill of the business
associated therewith, together with all copyright rights and rights of
protection to the same, vested, in which event such rights, title and interest
shall immediately vest, in Collateral Agent for the benefit of the Secured
Parties to the extent provided in the Intercreditor Agreement, in which case
Collateral Agent shall be entitled to exercise the power of attorney referred to
in Section 9.1 to execute, cause to be acknowledged and notarized and record
said absolute assignment with the applicable agency; (b) take and use or sell
the Copyrights and the goodwill of each Debtor’s businesses symbolized by the
Copyrights and the right to carry on the businesses and use the assets of such
Debtor in connection with which the Copyrights have been used; and (c) direct
each Debtor to refrain, in which event such Debtor shall refrain, from using the
Copyrights in any manner whatsoever, directly or indirectly, and execute such
other and further documents that Collateral Agent may request to further confirm
this and to transfer

21



--------------------------------------------------------------------------------



 



ownership of the Copyrights and registrations and any pending copyright
application in the appropriate government agency or office in any foreign
jurisdiction to Collateral Agent.
SECTION 7
REPRESENTATIONS AND WARRANTIES
     Each Debtor represents and warrants to Collateral Agent that:
     7.1 Organization; Powers. Each Debtor is duly organized, validly existing,
and in good standing under the laws of the state of its organization. Each
Debtor has the power and authority to execute, deliver, and perform this
Agreement, and the execution, delivery, and performance of this Agreement by
each Debtor have been authorized by all necessary action on the part of such
Debtor.
     7.2 Collateral. Each Debtor is the sole beneficial owner of the Collateral
(and, with respect to the Pledged Shares, sole record owner thereof) in which
such Debtor purports to grant a security interest pursuant to Section 3 hereof
and no Lien exists or will exist upon such Collateral at any time (and no right
or option to acquire the same exists in favor of any other Person), except for
the pledge and security interest in favor of Collateral Agent for the benefit of
the Secured Parties to the extent provided in the Intercreditor Agreement
created or provided for herein and except for Permitted Liens (as defined in the
Credit Agreement and used herein), which pledge and security interest shall
constitute a first priority perfected pledge and security interest in and to all
of such Collateral (other than Permitted Liens); and, subject to Section 3 and
Section 8.16 hereof, will cause any and all Pledged Shares, to the extent
certificated, whether for value paid by any Debtor or otherwise, to be forthwith
deposited with Collateral Agent and pledged or assigned hereunder.
     7.3 Pledged Stock. The Pledged Stock represented by the certificates
identified under the name of each Debtor in Schedule 1 hereto is, and all other
Pledged Stock in which such Debtor shall hereafter grant a security interest
pursuant to Section 3 hereof will be, duly authorized, validly existing, fully
paid and non-assessable and none of such Pledged Stock is or will be subject to
any contractual restriction, or any restriction under the charter or by-laws of
the respective issuer of such Pledged stock, upon the transfer of such Pledged
Stock (except for any such restriction contained herein or in the Credit
Agreement, the Note Agreements or the Term Loan Agreement, or as permitted by
the Credit Agreement, the Note Agreements and the Term Loan Agreement).
     7.4 Ownership of Pledged Stock. The Pledged Stock represented by the
certificates identified under the name of each Debtor in Schedule 1 hereto
constitutes (a) with respect to each Subsidiary other than a Foreign Subsidiary,
all of the issued and outstanding shares of capital stock of any class of such
issuers beneficially owned by such Debtor, and (b) with respect to each Foreign
Subsidiary, all of the issued and outstanding shares of capital stock of any
class of such Issuers beneficially owned by such Debtor which (subject to the
definition of “Pledged Stock” in Section 1 hereof) in the aggregate do not
represent more than 66% of the total combined voting power of all classes of
capital stock of any such issuer (in each case, whether or not registered in the
name of such Debtor) and said Schedule 1 correctly identifies, as at the date

22



--------------------------------------------------------------------------------



 



hereof, or, with respect to any Issuer created or acquired after the date
hereof, as of the date of pledge hereunder, the respective Issuers of such
Pledged Stock, the respective class and par value of the shares comprising such
Pledged Stock and the respective number of shares (and registered owners
thereof) represented by each such certificate.
     7.5 Intellectual Property Agreements. Schedule 5 hereto sets forth a
complete and correct list of all material licenses and other user agreements,
other than Permitted Licenses, included in the Intellectual Property on the date
hereof. Notwithstanding anything contained herein to the contrary, each Debtor
hereby represents and warrants that (a) except for Permitted Licenses granted by
such Debtor in its Intellectual Property from time to time during the ordinary
course of its business activities, such Debtor has not made any specific grants
of licenses or sublicenses in any individual Copyright, Patent, or Trademark
identified in Schedule 2, Schedule 3 and Schedule 4 hereto, and (b) no licensee
or sublicensee has obtained an option to acquire sole title to any Debtor’s
Intellectual Property.
     7.6 Intellectual Property Proceedings. To each Debtor’s knowledge, on and
as of the date hereof: (a) there is no violation that could constitute a
Material Adverse Effect by others of any right of such Debtor with respect to
any Copyright, Patent or Trademark listed in Schedules 2, 3 and 4 hereto,
respectively, under the name of such Debtor and (b) such Debtor is not
infringing in any respect that could constitute a Material Adverse Effect upon
any Copyright, Patent or Trademark of any other Person; and no proceedings have
been instituted or are pending against such Debtor or, to such Debtor’s
knowledge, threatened, and no claim against such Debtor has been received by
such Debtor, alleging any such violation.
     7.7 Fair Labor Standards. To the best of each Debtor’s knowledge, any goods
now or hereafter produced by such Debtor or any of its Subsidiaries included in
the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act of 1938, as amended.
     7.8 Pledged Interests. The LLC Interests of each Debtor identified under
the name of such Debtor on Schedule 1 hereto pledged hereunder, and in respect
of which a security interest has been granted hereunder, constitute all of the
issued and outstanding LLC Interests, limited liability company interests or
other ownership or equity interests in any LLC owned by the Debtors; the
Partnership Interests of each Debtor identified under the name of such Debtor on
Schedule 1 hereto pledged hereunder, and in respect of which a security interest
has been granted hereunder, constitute all of the issued and outstanding
Partnership Interests or other ownership or equity interests in any Partnership
owned by the Debtors; and none of the Pledged Interests is or will be subject to
any contractual restriction, or any restriction under the organizational or
other organic documents of the respective issuer of such Pledged Interests upon
the transfer of such Pledged Interests (except for any such restriction
contained herein or in the Credit Agreement, the Note Agreements or the Term
Loan Agreement, or as permitted by the Credit Agreement, the Note Agreements,
and the Term Loan Agreement). The Pledged Interests have been duly authorized
and validly issued, and all payments required to be made by any holder of such
Pledged Interests in respect of such interests have been made. The LLC Interests
in each LLC and the Partnership Interests in each Partnership are not
represented by certificates, and the terms of such LLC Interests and Partnership
Interests do not provide that any such LLC Interest or

23



--------------------------------------------------------------------------------



 



Partnership Interest is a security governed by Article 8 of the Uniform
Commercial Code as in effect in any state.
     7.9 Inventory, Equipment, Pledged Obligations. All Inventory and Equipment
of each Debtor are located at the locations specified on Schedule 6 hereto or,
upon thirty (30) days’ prior written notice to Collateral Agent, at other
locations within the continental United States of America in the ordinary course
of each Debtor’s business so long as all actions have been taken to assure the
continued perfection and priority of Collateral Agent’s security interest
therein. Each Debtor has exclusive possession and control of its Inventory and
Equipment. None of the Inventory or Equipment of any Debtor is evidenced by a
Document (including, without limitation, a negotiable document of title). All
Instruments and other Pledged Obligations of each Debtor have been, or upon
request of the Collateral Agent, will be, endorsed and delivered to Collateral
Agent.
     7.10 Not Margin Stock. None of the Pledged Stock constitutes margin stock,
as defined in Regulation U of the Board of Governors of the Federal Reserve
System.
     7.11 No Liens. No security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or part of
the Collateral is on file or of record in any public office, except such as may
have been or will be filed in favor of Collateral Agent pursuant to this
Agreement and except as permitted by the terms of the Credit Agreement, the Note
Agreements and the Term Loan Agreement.
     7.12 Perfection. Upon filing of the financing statements in the offices
referred to on Schedule 7 hereto and upon Collateral Agent’s taking possession
of all Collateral with respect to which possession is required for perfection,
the security interest created by this Agreement in all Collateral will
constitute a valid, perfected first priority security interest in such
Collateral (except for Permitted Liens) to the extent provided in the UCC,
enforceable in accordance with its terms against all creditors of Debtors, or
any of them, and any Persons purporting to purchase any such Collateral from any
Debtor to the extent provided for by the UCC; provided that with regard to
security interests in certain Collateral to be perfected upon Collateral Agent’s
request as set forth herein, such security interests are perfected only to the
extent that Collateral Agent has so requested.
     7.13 Principal Place of Business; State of Registration; Debtors’ Names.
The principal place of business and chief executive office of each Debtor, and
the office where such Debtor keeps its books and records, is located at the
address listed on Schedule 8 hereto. Each Debtor’s state of incorporation,
organization or formation is such state as shown on the signature pages of this
Agreement. Each Debtor’s exact name is as set forth for such Debtor on the
signature pages of this Agreement.
     7.14 Governmental Approvals. Except as set forth on Schedule 14, no consent
of any other Person and no authorization, approval or other action by, and no
notice to or filing with, any Tribunal is required (a) for the pledge by any
Debtor of the Collateral pledged by it hereunder, for the grant by any Debtor of
the security interest granted hereby, or for the execution, delivery, or
performance of this Agreement by any Debtor, (b) for the perfection or
maintenance of the pledge, assignment, and security interest created hereby
(including the first

24



--------------------------------------------------------------------------------



 



priority nature of such pledge, assignment, and security interest) or (c) for
the enforcement of remedies by Collateral Agent.
     7.15 No Restrictions. There are no restrictions upon the Voting Rights
associated with, or upon the transfer of, any of the Pledged Shares. The Pledged
Shares are not subject to any put, call, option or other right in favor of any
other Person whatsoever.
     7.16 Voting Agreements. There are no voting trusts or other agreements or
understandings to which any Debtor is a party or by which it may be bound with
respect to voting, managerial consent, election or other rights of any Debtor
relating to the Pledged Shares.
     7.17 Pledged Interests; Legal Matters. No Debtor is in default in the
payment of any portion of any mandatory capital contribution, if any, required
to be made under any agreement to which any Debtor is a party relating to its
LLC Interests or Partnership Interests, and no Debtor is in violation of any
other material provisions of any such agreement to which such Debtor is a party,
or otherwise in default or violation thereunder. No LLC Interest or Partnership
Interest is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against any Debtor by any Person with respect
thereto and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the operating agreements, partnership
agreements and certificates, if any, delivered to Collateral Agent) which
evidence any LLC Interest or Partnership Interest of any Debtor.
     7.18 Accounts. Unless a Debtor has given Collateral Agent written notice to
the contrary, whenever the security interest granted hereunder attaches to an
Account, each Debtor shall be deemed to have represented and warranted to
Collateral Agent as to each and all of its Accounts that (a) each Account is
genuine and in all respects what it purports to be, (b) each Account represents
the legal, valid, and binding obligation of the account debtor evidencing
indebtedness unpaid and owed by such account debtor arising out of the
performance of labor or services by such Debtor or the sale or lease of goods by
such Debtor, (c) the amount of each Account represented as owing is the correct
amount actually and unconditionally owing except for normal trade discounts
granted in the ordinary course of business, and (d) to the best of Debtor’s
knowledge, no Account is subject to any offset, counterclaim, or other defense.
     7.19 Trade Names. Except as set forth on Schedule 9 hereto, no Debtor has
within the past five years done business under any name or trade name other than
its legal name set forth at the beginning of this Agreement.
     7.20 Deposit Accounts. Schedule 10 is a complete and correct list of all
Deposit Accounts (other than local plant Deposit Accounts which shall not have
cash balances exceeding $10,000 per Deposit Account) maintained by or in which
any Debtor has any interest and correctly describes the bank in which such
account is maintained (including the specific branch), the street address
(including the specific branch) and ABA number of such bank, the account number,
and account type.
     7.21 Commodity Accounts. Schedule 11 is a complete and correct list of all
Commodity Accounts in which any Debtor has any interest, including the complete
name and

25



--------------------------------------------------------------------------------



 



identification number of the account, a description of the governing agreement,
and the name and street address of the Commodity Intermediary maintaining the
account.
     7.22 Securities Accounts. Schedule 12 is a complete and correct list of all
Securities Accounts in which any Debtor has any interest, including the complete
name and identification number of the account, a description of the governing
agreement, and the name and street address of the Securities Intermediary
maintaining the account.
     7.23 Letters of Credit. Schedule 13 is a complete and correct list of all
Letters of Credit in which any Debtor has any interest (other than solely as an
applicant) and correctly describes the bank which issued the Letter of Credit,
and the Letter of Credit’s number, issue date, expiry, and face amount.
     7.24 Organizational Identification Numbers. The Borrower’s true and correct
organizational identification number is set forth with its name on the signature
pages hereto and Schedule 15 is a complete and correct list of all other
Debtors’ organizational identification numbers.
SECTION 8
COVENANTS
     The Debtors jointly and severally covenant and agree with Collateral Agent
and all other Secured Parties that until the Senior Secured Obligations are
indefeasibly paid and performed in full and all commitments and other
obligations of the Secured Parties to the Borrower and all Letters of Credit (as
defined in the Credit Agreement) have expired or terminated:
     8.1 Maintenance. Each Debtor shall maintain the Collateral in good
operating condition and repair in a manner consistent with current practices,
and no Debtor shall permit any waste or destruction of the Collateral or any
part thereof except for the ordinary wear and tear of its intended primary use.
No Debtor shall use or permit the Collateral to be used in violation of any law
or inconsistently with the terms of any policy of insurance, if such use could
cause a Material Adverse Effect. No Debtor shall use or permit the Collateral to
be used in any manner or for any purpose that would impair the value of the
Collateral or expose the Collateral to unusual risk.
     8.2 Encumbrances. No Debtor shall create, permit, or suffer to exist, and
each Debtor shall defend the Collateral against, any Lien on the Collateral
except Liens expressly permitted by the Financing Documents and shall defend
such Debtor’s rights in the Collateral and Collateral Agent’s security interest
in the Collateral against the claims of all Persons.
     8.3 Modification of Collateral. No Debtor shall do anything to impair the
rights of Collateral Agent in the Collateral. Without the prior written consent
of Collateral Agent, no Debtor shall, otherwise in a manner consistent with its
current practices, (a) grant any extension of time for any payment with respect
to the Collateral, other than trade extensions granted in the ordinary course of
business, (b) compromise, compound, or settle any of the Collateral, (c) release
in whole or in part any Person liable for payment with respect to the
Collateral, (d) allow any credit or discount for payment with respect to the
Collateral other than normal

26



--------------------------------------------------------------------------------



 



trade discounts granted in the ordinary course of business and other
adjustments, such as bad debt expense, made in the ordinary course of business,
(e) release any Lien securing the Collateral, or (f) otherwise amend or modify
any of the Collateral in any material manner.
     8.4 Disposition of Collateral. No Debtor shall sell, lease, assign,
transfer or otherwise dispose of any Collateral outside of its ordinary course
of business, except as expressly permitted by the Credit Agreement, the Note
Agreements and the Term Loan Agreement.
     8.5 Further Assurances. At any time and from time to time, upon the request
of Collateral Agent, and at the sole expense of the Debtors, each Debtor shall
promptly execute and deliver all such further instruments and documents and take
such further action as Collateral Agent may deem necessary or desirable to
preserve and perfect its security interest in the Collateral and carry out the
provisions and purposes of this Agreement, including, without limitation, the
execution and filing of such financing statements as Collateral Agent may
require. Each Debtor authorizes Collateral Agent to file one or more financing
or continuation statements, and amendments thereto, relating to all or any part
of the Collateral without the signature of such Debtor where permitted by law. A
carbon, photographic, or other reproduction of this Agreement or of any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement and may be filed as a financing statement.
Each Debtor shall promptly endorse and deliver to Collateral Agent all Documents
and Instruments that it now owns or may hereafter acquire. In the event that
Collateral Agent desires to exercise any remedies, voting or consensual rights
or attorney-in-fact powers set forth in this Agreement upon the occurrence and
during the continuance of an Event of Default, and Collateral Agent determines
it necessary to obtain any approvals or consents of any Tribunal or any other
Person therefor, then, upon the request of Collateral Agent, each Debtor agrees
to use its best efforts to assist and aid Collateral Agent to obtain as soon as
practicable any necessary approvals for the exercise of any such remedies,
rights and powers. Without in any way limiting the foregoing, each Debtor will
(i) upon any request of Collateral Agent, take any and all actions as Collateral
Agent shall deem necessary or appropriate to cause Collateral Agent to have
control of each Letter-of-Credit Right of such Debtor; and (ii) upon any request
by Collateral Agent, take any and all actions as Collateral Agent shall deem
necessary or appropriate to cause and maintain validity and perfection of
Collateral Agent’s security interest in any Commercial Tort Claims of such
Debtor, including without limitation providing an accurate description thereof
sufficient for such purpose and executing and delivering a security agreement or
an amendment to this Agreement to describe and identify such Commercial Tort
Claim and any and all other documents, instruments and agreements as Collateral
Agent may request, and each Debtor authorizes Collateral Agent to file any
Uniform Commercial Code financing statements or amendments containing
descriptions of any and all Commercial Tort Claims of such Debtor as Collateral
Agent may deem necessary or appropriate.
     8.6 Risk of Loss; Insurance. The Debtors shall be responsible for any loss
of or damage to the Collateral. Each Debtor shall maintain, with financially
sound and reputable companies, insurance policies (a) insuring the Collateral
against loss by fire, explosion, theft, and such other risks and casualties as
are customarily insured against by companies engaged in the same or a similar
business, and (b) insuring such Debtor and Collateral Agent against liability
for personal injury and property damage relating to the Collateral, such
policies to be in such amounts and covering such risks as are customarily
insured against by companies engaged in the

27



--------------------------------------------------------------------------------



 



same or a similar business, but at least in the amounts specified in the Credit
Agreement, the Note Agreements and the Term Loan Agreement with losses payable
to such Debtor and Collateral Agent. All insurance with respect to the
Collateral shall provide that no cancellation, reduction in amount, or change in
coverage thereof shall be effective unless Collateral Agent has received thirty
(30) days prior written notice thereof. Each Debtor shall furnish Collateral
Agent with certificates or other evidence satisfactory to Collateral Agent of
compliance with the foregoing insurance provisions. Each Debtor shall deliver to
Collateral Agent upon demand copies of all insurance policies covering the
Collateral or any part thereof.
     8.7 Inspection Rights. Each Debtor shall permit Collateral Agent and each
Secured Party and their representatives to examine or inspect the Collateral
wherever located and to examine, inspect, and copy such Debtor’s books and
records at any reasonable time and as often as they may desire. Upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
may at any time and from time to time contact account debtors and other obligors
to verify the existence, amounts, and terms of any Debtor’s Accounts. Each
Debtor agrees to render to Collateral Agent, at such Debtor’s cost and expense,
such clerical and other assistance as may be reasonably requested by Collateral
Agent with regard thereto.
     8.8 Landlord’s Waivers or Subordinations. With respect to all locations of
Equipment and Inventory, each Debtor shall, if requested by Collateral Agent,
cause each landlord of real property leased by such Debtor to execute and
deliver instruments satisfactory in form and substance to Collateral Agent by
which such landlord waives or subordinates its rights, if any, in the
Collateral.
     8.9 Notification. Each Debtor shall promptly notify Collateral Agent of
(a) any Lien (other than a Permitted Lien) or material claim made or threatened
against the Collateral, (b) any material change in the Collateral, including,
without limitation, any material damage to or loss of the Collateral, (c) the
occurrence or existence of a Default, and (d) any options of licensees or
sublicensees to acquire sole title to any Debtor’s Intellectual Property
obtained by such licensee or sublicensees as a result of the existence of a
license or sublicense.
     8.10 Corporate Changes. Except as permitted under the Financing Documents,
no Debtor shall change its address, location, name, identity, jurisdiction of
incorporation, organization or formation, or organizational structure unless
such Debtor shall have given Collateral Agent thirty (30) days prior written
notice thereof and shall have taken all action deemed necessary or desirable by
Collateral Agent to have caused the security interest created herein to be at
all times fully perfected and in full force and effect with the priority
required by this Agreement. No Debtor shall change its principal place of
business, chief executive office, or the place where it keeps its books and
records unless it shall have given Collateral Agent 30 days prior written notice
thereof and shall have taken all action deemed necessary or desirable by
Collateral Agent to cause its security interest in the Collateral to be fully
perfected and in full force and effect with the priority required by this
Agreement.
     8.11 Books and Records; Information. Each Debtor shall keep accurate and
complete books and records of the Collateral and such Debtor’s business and
financial condition in accordance with GAAP (subject to year-end adjustments and
disclosures). Each Debtor shall from time to time at the request of Collateral
Agent deliver to Collateral Agent such information

28



--------------------------------------------------------------------------------



 



regarding the Collateral and such Debtor as Collateral Agent may request,
including, without limitation, lists and descriptions of the Collateral and
evidence of the identity and existence of the Collateral. Each Debtor shall mark
its books and records to reflect the security interest of Collateral Agent under
this Agreement.
     8.12 Location of Collateral. No Debtor shall move any of its Equipment or
Inventory from the locations specified herein to locations not specified herein
without the prior written notice to Collateral Agent, except in the ordinary
course of business so long as all actions have been taken to assure the
continued perfection and priority of Collateral Agent’s security interest
therein.
     8.13 Warehouse Receipts Non-Negotiable. Each Debtor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued in
respect of any of the Collateral, such warehouse receipt or receipt in the
nature thereof shall not be “negotiable” (as such term is used in Section 7.104
of the UCC as in effect in any relevant jurisdiction or under relevant law).
     8.14 Collection of Accounts. Except as otherwise provided in this Section,
the Debtors shall have the right to collect and receive payments on the
Accounts. In connection with such collections, the Debtors may take (and after
the occurrence and during the continuance of an Event of Default, at Collateral
Agent’s direction, shall take) such actions as the Debtors or Collateral Agent
may deem necessary or advisable to enforce collection of the Accounts. At any
time after the occurrence and during the continuation of an Event of Default,
Collateral Agent shall have the right to, or upon the request of Collateral
Agent the Debtors shall, instruct all account debtors and other Persons
obligated in respect of the Accounts to make all payments on the Accounts either
(a) directly to Collateral Agent (by instructing that such payments be remitted
to a post office box which shall be in the name and under the control of
Collateral Agent), or (b) to one or more other banks in the United States of
America (by instructing that such payments be remitted to a post office box
which shall be in the name or under the control of Collateral Agent) under
arrangements in form and substance satisfactory to Collateral Agent pursuant to
which the Debtors shall have irrevocably instructed such other bank (and such
other bank shall have agreed) to remit all such payments directly to Collateral
Agent. In addition to the foregoing, each Debtor agrees that if any Proceeds of
any Collateral (including payments made in respect of Accounts) shall be
received by such Debtor while an Event of Default exists, such Debtor shall
promptly deliver such Proceeds to Collateral Agent, for the ratable benefit of
the Secured Parties to the extent provided in the Intercreditor Agreement, with
any necessary endorsements. Until such Proceeds are delivered to Collateral
Agent, such Proceeds shall be held in trust by such Debtor for the benefit of
Collateral Agent and shall not be commingled with any other funds or property of
any Debtor. All Proceeds of Collateral received by Collateral Agent pursuant to
this Section shall be applied to the Senior Secured Obligations in accordance
with the Intercreditor Agreement.
     8.15 Preservation of Security Interest and Other Perfection. Each Debtor
shall:
     (a) maintain the security interest created by this Agreement as a first
priority perfected security interest (subject to Permitted Liens) and shall
defend such security interest against claims and demands of all Persons
whomsoever and give, execute, deliver, file and/or record any financing
statement, continuation statement, notice, instrument, document, agreement

29



--------------------------------------------------------------------------------



 



or other papers that may be necessary or desirable (in the judgment of
Collateral Agent) to create, preserve, perfect or validate the security interest
granted pursuant hereto or to enable Collateral Agent to exercise and enforce
its rights hereunder with respect to such pledge and security interest (and each
Debtor authorizes Collateral Agent to file any such financing or continuation
statement without the signature of each Debtor to the extent permitted by
applicable law), including, without limitation, after the occurrence and during
the continuance of an Event of Default, causing any or all of the Stock and
Interests Collateral to be transferred of record into the name of Collateral
Agent or its nominee (and Collateral Agent agrees that if any Stock and
Interests Collateral is transferred into its name or the name of its nominee,
Collateral Agent will thereafter promptly give to the respective Debtor copies
of any notices and communications received by it with respect to the Stock and
Interests Collateral) and if any amount payable under or in connection with any
of the LLC Interests or Partnership Interests shall be or become evidenced by
any certificate or Instrument, such certificate or Instrument shall be
immediately delivered to Collateral Agent, duly endorsed in a manner
satisfactory to Collateral Agent or accompanied by transfer powers duly executed
in blank, to be held as Collateral pursuant to this Agreement;
     (b) furnish to Collateral Agent upon its request statements and schedules
further identifying and describing the Copyright Collateral, the Patent
Collateral and the Trademark Collateral, respectively, and such other reports in
connection with the Copyright Collateral, the Patent Collateral and the
Trademark Collateral, as Collateral Agent may reasonably request, all in
reasonable detail;
     (c) promptly upon request of Collateral Agent, following receipt by
Collateral Agent of any statements, schedules or reports pursuant to clause (b)
above, modify this Agreement by amending Schedules 2, 3 and/or 4 hereto, as the
case may be, to include any Copyright, Patent or Trademark that becomes part of
the Collateral under this Agreement; and
     (d) upon the occurrence and during the continuance of any Event of Default,
permit representatives of Collateral Agent to be present at such Debtor’s place
of business to receive copies of all communications and remittances relating to
the Collateral, and forward copies of any notices or communications received by
such Debtor with respect to the Collateral, all in such manner as Collateral
Agent may require.
     8.16 Special Provisions Relating to Certain Collateral.
     (a) Pledged Shares and Pledged Obligations.
     (i) The Debtors will cause the Pledged Stock to constitute at all times,
with respect to (x) any Issuer other than a Foreign Subsidiary, all of shares of
each class of capital stock of each such Issuer then owned by any Debtor and
(y) any Foreign Subsidiary, such amount of the shares of capital stock of each
such Issuer as will not (subject to the definition of “Pledged Stock” in
Section 1 hereof) result in greater than 66% of the total combined voting power
of all classes of capital stock of any such Issuer.
     (ii) In addition to all powers granted to Collateral Agent pursuant to
Section 9.1 hereof, so long as no Event of Default shall have occurred and be
continuing,

30



--------------------------------------------------------------------------------



 



the Debtors shall have the right to exercise all voting, consensual,
partnership, managerial and membership rights and powers and other powers of
ownership pertaining to the Pledged Shares (collectively, the “Voting Rights”)
for all purposes not inconsistent with the terms of this Agreement, the other
Financing Documents or any other instrument or agreement referred to herein or
therein; provided, however, that each Debtor agrees that no vote shall be cast
or membership or partnership right exercised or other action taken which, in
Collateral Agent’s reasonable judgment, would materially impair the Pledged
Shares (other than pursuant to a transaction expressly permitted under the
Credit Agreement, the Note Agreements and the Term Loan Agreement) or which
would be inconsistent with or result in any violation of any provision of any of
this Agreement or any other Financing Document. Collateral Agent shall execute
and deliver to the Debtors or cause to be executed and delivered to the Debtors
all such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Debtors may reasonably request for the
purpose of enabling the Debtors to exercise the Voting Rights that they are
entitled to exercise pursuant to this Section 8.16. Upon the occurrence and
during the continuance of an Event of Default, at Collateral Agent’s option and
following written notice from Collateral Agent to the Debtors (such written
notice to be effective immediately upon the giving thereof as provided below)
all rights of the Debtors to exercise the Voting Rights they are entitled to
exercise pursuant to this Section 8.16, and the obligations of Collateral Agent
under this Section 8.16, shall cease, and all such Voting Rights shall thereupon
become vested in Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such Voting Rights, including, without limitation, the
right to act by shareholder, partner, member or other interestholder consent.
Such authorization shall constitute an irrevocable voting proxy from each Debtor
to Collateral Agent or, at Collateral Agent’s option, to Collateral Agent’s
nominee.
     (iii) Subject to the provisions of Section 9 hereof, if any Event of
Default shall have occurred, then so long as such Event of Default shall
continue, and whether or not Collateral Agent or any Secured Party exercises any
available right to declare any Senior Secured Obligations due and payable or
seeks or pursues any other relief or remedy available to it under applicable law
or under this Agreement, the Credit Agreement, the Note Agreements, the Term
Loan Agreement, or any other agreement relating to such Senior Secured
Obligations, all dividends and other distributions on the Pledged Shares shall
be paid directly to Collateral Agent and retained by it as part of the
Collateral, subject to the terms of this Agreement, and, if Collateral Agent
shall so request in writing, the Debtors jointly and severally agree to execute
and deliver to Collateral Agent appropriate additional dividend, distribution
and other orders and documents to that end.
     (iv) So long as no Event of Default has occurred, and to the extent not
prohibited by the Financing Documents, each Debtor shall be entitled to receive
and retain principal and interest payments, if any, paid on the Pledged
Obligations.
     (v) Each Debtor hereby represents and warrants that it has made its own
arrangements for keeping informed of changes or potential change affecting the
Pledged Shares and the Pledged Obligations (including, without limitation,
rights to convert, rights to subscribe, payment of dividends, reorganization or
other exchanges, tender offers and voting rights of the Pledged Shares), and
each Debtor agrees that Collateral

31



--------------------------------------------------------------------------------



 



Agent shall have no responsibility or liability for informing such Debtor of any
such changes or potential changes or for taking any action or omitting to take
any action with respect thereto.
     (vi) Collateral Agent may, upon the occurrence and during the continuation
of an Event of Default, without notice and at its option, transfer or register
the Pledged Shares and the Pledged Obligations or any part thereof, into its or
its nominee’s name, or endorse any of the Pledged Obligations for negotiation,
without any indication that such Collateral is subject to the security interest
hereunder.
     (vii) No LLC or Partnership shall amend or modify or permit any amendment
or modification of the terms of any LLC Interest or Partnership Interest to
provide that any such LLC Interest or Partnership Interest is a security
governed by Article 8 of the Uniform Commercial Code as in effect in any state.
     (b) Intellectual Property.
     (i) For the purpose of enabling Collateral Agent, during the continuance of
an Event of Default, to exercise rights and remedies under Sections 9 and 10
hereof at such time as Collateral Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, each Debtor hereby grants to
Collateral Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to such
Debtor) to use, assign, license or sublicense any of the Intellectual Property
now owned or hereafter acquired by such Debtor, wherever the same may be
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.
     (ii) Notwithstanding anything contained herein to the contrary, but subject
to the provisions of Section 7.02 of the Credit Agreement and any other
provision in the Note Agreements and the Term Loan Agreement or any other
agreement relating to the Senior Secured Obligations that limit the right of the
Debtors to dispose of their respective property, so long as no Event of Default
shall have occurred and be continuing, the Debtors will be permitted to exploit,
use, enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of the Debtors. In furtherance of the foregoing, unless an Event of
Default shall have occurred and be continuing Collateral Agent shall from time
to time, upon the request of the respective Debtor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Debtor shall have certified are appropriate (in its judgment) to allow it
to take any action permitted above (including relinquishment of the license
provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, upon the payment in full of all of the Senior
Secured Obligations and cancellation or termination of the Aggregate Commitments
or earlier expiration of this Agreement or release of the Collateral, Collateral
Agent shall grant back to the Debtors the license granted pursuant to clause (i)
immediately above. The exercise of rights and remedies under Section 9 or
Section 10 hereof by Collateral Agent shall not terminate the rights of the
holders of any

32



--------------------------------------------------------------------------------



 



licenses or sublicenses theretofore granted by the Debtors in accordance with
the first sentence of this clause (ii).
     (c) Motor Vehicles. Each Debtor shall, upon the request of Collateral
Agent, deliver to Collateral Agent originals of the certificates of title or
ownership for the Motor Vehicles and any other Equipment covered by certificates
of title or ownership, owned by it with Collateral Agent listed as lienholder.
     (d) Deposit Accounts, Commodity Accounts, Securities Accounts and
Letter-of-Credit Rights. No Debtor shall establish or maintain any (i) Deposit
Account or similar bank account not listed on Schedule 10, (ii) Commodity
Account not listed on Schedule 11, or (iii) Securities Account not listed on
Schedule 12, unless Collateral Agent receives prior written notice thereof, and
such Debtor executes and delivers to Collateral Agent assignments of such
account in such form as Collateral Agent may request, the bank, Commodity
Intermediary, or Securities Intermediary, as appropriate, in which such account
will be maintained delivers to Collateral Agent acknowledgments of the
assignment of such account in form and substance satisfactory to Collateral
Agent, and takes all actions necessary to establish in Collateral Agent control
(as that term is defined in the UCC) with respect to such Deposit Account,
Commodity Account, or Securities Account. No Debtor shall obtain or maintain any
interest in any Commodity Contract other than Commodity Contracts held in and
subject to a Commodity Account described in Schedule 11 with respect to which
such Debtor has complied with this Section 8.16(d). No Debtor shall obtain or
maintain any interest in any Securities Entitlement other than Securities
Entitlements held in and subject to a Securities Account described on
Schedule 12 with respect to which Debtor has complied with this Section 8.16(d).
     (e) As-Extracted Collateral. Each Debtor shall, upon the request of
Collateral Agent, deliver to Collateral Agent, all documentation necessary for
the Collateral Agent to perfect its Lien in As-Extracted Collateral.
     8.17 Fraudulent Conveyances. Notwithstanding any contrary provision, each
Debtor agrees that if, but for the application of this paragraph, any of the
Senior Secured Obligations or Collateral Agent’s security interest would
constitute a preferential transfer under 11 U.S.C. § 547, a fraudulent
conveyance under 11 U.S.C. § 548, or a fraudulent conveyance or transfer under
any state fraudulent conveyance, fraudulent transfer, or similar laws in effect
from time to time (each a “fraudulent conveyance”), then the Senior Secured
Obligations and such security interest remains enforceable to the maximum extent
possible without causing any of the Senior Secured Obligations or the security
interest to be a fraudulent conveyance, and this Agreement is automatically
amended to carry out the intent of this paragraph.
SECTION 9
RIGHTS OF COLLATERAL AGENT
     9.1 POWER OF ATTORNEY. EACH DEBTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS COLLATERAL AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND

33



--------------------------------------------------------------------------------



 



AUTHORITY IN THE NAME OF SUCH DEBTOR OR IN ITS OWN NAME, TO TAKE ANY AND ALL
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH COLLATERAL
AGENT AT ANY TIME AND FROM TIME TO TIME DEEMS NECESSARY OR DESIRABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH DEBTOR HEREBY GIVES COLLATERAL AGENT THE POWER AND RIGHT
ON BEHALF OF SUCH DEBTOR AND IN ITS OWN NAME TO DO ANY OF THE FOLLOWING AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN), BUT WITHOUT NOTICE TO OR THE CONSENT OF
SUCH DEBTOR:
     (a) to demand, sue for, collect, or receive in the name of any Debtor or in
its own name, any money or property at any time payable or receivable on account
of or in exchange for any of the Collateral and, in connection therewith,
endorse checks, notes, drafts, acceptances, money orders, documents of title, or
any other instruments for the payment of money under the Collateral or any
policy of insurance;
     (b) to pay or discharge taxes or Liens levied or placed on the Collateral;
     (c) to notify post office authorities to change the address for delivery of
mail of any Debtor to an address designated by Collateral Agent and to receive,
open, and dispose of mail addressed to any Debtor;
     (d) (A) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Collateral Agent or as Collateral Agent
shall direct; (B) to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, proxies, stock powers, verifications, and notices in
connection with accounts and other documents relating to the Collateral; (D) to
commence and prosecute any suit, action, or proceeding at law or in equity in
any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral; (E) to
defend any suit, action, or proceeding brought against any Debtor with respect
to any Collateral; (F) to settle, compromise, or adjust any suit, action, or
proceeding described above and, in connection therewith, to give such discharges
or releases as Collateral Agent may deem appropriate; (G) to exchange any of the
Collateral for other property upon any merger, consolidation, reorganization,
recapitalization, or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Collateral with any committee, depositary,
transfer agent, registrar, or other designated agency upon such terms as
Collateral Agent may determine (which may be done before or after the occurrence
of an Event of Default); (H) to add or release any guarantor, endorser, surety,
or other party to any of the Collateral (which may be done before or after the
occurrence of an Event of Default); (I) to renew, extend, or otherwise change
the terms and conditions of any of the Collateral; (J) to make, settle,
compromise, or adjust claims under any insurance policy covering any of the
Collateral; (K) to sign any document which may be required by

34



--------------------------------------------------------------------------------



 



applicable law or by the United States Patent and Trademark Office or any
equivalent government agency or office of any applicable foreign jurisdiction in
order to effect an absolute assignment of all right, title and interest in each
Patent and Trademark and associated goodwill, and record the same; (L) to sign
any document which may be required by applicable law or by the United States
Copyright Office, the United States Library of Congress or any equivalent
government agency or office of any applicable foreign jurisdiction in order to
effect an absolute assignment of all right title and interest in each Copyright,
and record the same; and (M) to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Collateral Agent were the absolute owner thereof for all purposes, and
to do, at Collateral Agent’s option and the Debtors’ expense, at any time, or
from time to time, all acts and things which Collateral Agent deems necessary to
protect, preserve, or realize upon the Collateral and Collateral Agent’s
security interest therein.
     This power of attorney is a power coupled with an interest and shall be
irrevocable. Collateral Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Collateral Agent in this Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Collateral Agent shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or in its capacity as
attorney-in-fact except acts or omissions resulting from its willful misconduct.
This power of attorney is conferred on Collateral Agent solely to protect,
preserve, and realize upon its security interest in the Collateral. Collateral
Agent shall not be responsible for any decline in the value of the Collateral
and shall not be required to take any steps to preserve rights against prior
parties or to protect, preserve, or maintain any security interest or Lien given
to secure the Collateral.
     9.2 Certain Covenants and Rights Regarding the Collateral.
     (a) After the occurrence and during the continuance of an Event of Default,
each Debtor shall from time to time at the request of Collateral Agent furnish
Collateral Agent with a schedule of each Account included in the Collateral and
a list of all those liable on checks, notes, drafts, and other Instruments
representing the Proceeds of such Accounts. Collateral Agent shall have the
right to make test verifications of the Collateral. If any part of the
Collateral is or becomes subject to the Federal Assignment of Claims Act, each
Debtor whose Collateral has been affected thereby will, at the request of
Collateral Agent, execute all instruments and take all steps required by
Collateral Agent to comply with that act. If any part of the Collateral is
evidenced by chattel paper, or by one or more promissory notes, trade
acceptances or other Instruments, each Debtor will, at the request of Collateral
Agent, immediately deliver them to Collateral Agent, after the occurrence and
during the continuance of an Event of Default, appropriately endorsed to the
order of Collateral Agent, and regardless of the form of endorsement, such
Debtor waives presentment, demand, notice of dishonor, protest, and notice of
protest.
     (b) If the validity or priority of this Agreement or of any rights, titles,
security interests or other interests created or evidenced hereby shall be
attacked, endangered, or questioned, or if any legal proceedings are instituted
with respect thereto, each Debtor will give prompt written notice thereof to
Collateral Agent and, at such Debtors’ own cost and expense,

35



--------------------------------------------------------------------------------



 



will diligently endeavor to cure any defect which may be developed or claimed,
and will take all necessary and proper steps for the defense of such legal
proceedings, and Collateral Agent (whether or not named as a party to the legal
proceedings with respect thereto) is hereby authorized and empowered to take
such additional steps as in its judgment and discretion may be necessary or
proper for the defense of any such legal proceedings or the protection of the
validity or priority of this Agreement and the rights, titles, security
interests, and other interests created or evidenced hereby, and all expenses so
incurred of every kind and character shall be a demand obligation owing by the
Debtors and the party incurring such expenses shall be subrogated to all rights
of the Person receiving such payment.
     (c) Upon the occurrence of an Event of Default and at any time thereafter,
Collateral Agent is authorized to take possession of the Collateral and of all
books, records and accounts relating thereto, and to exercise without
interference from the Debtors any and all rights which any such Debtor has with
respect to the management, possession, protection, or preservation of the
Collateral. If necessary to obtain the possession provided for above, Collateral
Agent may invoke any and all legal remedies to dispossess any such Debtor,
including specifically one or more actions for forcible entry and detainer. In
connection with any action taken by Collateral Agent pursuant to this Section,
Collateral Agent shall not be liable for any loss sustained by any Debtor
resulting from any act or omission of Collateral Agent unless such loss is
caused by the willful misconduct and bad faith of Collateral Agent, nor shall
Collateral Agent be obligated to perform or discharge any obligation, duty, or
liability under any sale or lease agreement covering the Collateral or any part
thereof, or under or by reason of this Agreement or exercise of rights or
remedies hereunder.
     (d) At any time after the occurrence of an Event of Default and during its
continuation, Collateral Agent may notify the account debtors or obligors of any
Accounts, Instruments, or other evidences of indebtedness included in the
Collateral to pay Collateral Agent directly. Until Collateral Agent elects to
exercise these rights, each Debtor is authorized to collect and enforce such
Accounts, Instruments, and other evidences of indebtedness. The costs of
collection and enforcement, including attorneys’ fees and expenses, shall be
borne solely by the Debtors whether incurred by Collateral Agent or the Debtors.
     9.3 Performance by Collateral Agent. If any of the Debtors fails to perform
or comply with any of its obligations or agreements contained herein, Collateral
Agent itself may, at its sole discretion, cause or attempt to cause performance
or compliance with such agreement, and the expenses of Collateral Agent,
together with interest thereon at the Maximum Rate, shall be payable by the
Debtors to Collateral Agent on demand and shall constitute Senior Secured
Obligations secured by this Agreement. Collateral Agent, upon making such
payment, shall be subrogated to all of the rights of the Person receiving such
payment. Notwithstanding the foregoing, it is expressly agreed that Collateral
Agent shall not have any liability or responsibility for the performance of any
obligation of any Debtor under this Agreement.
     9.4 Subrogation. If any of the Senior Secured Obligations are given in
renewal or extension or applied toward the payment of indebtedness secured by
any Lien, the Secured Parties shall be, and are hereby, subrogated to all of the
rights, titles, interests and Liens securing the indebtedness so renewed,
extended, or paid.

36



--------------------------------------------------------------------------------



 



     9.5 Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care in the physical custody of the Collateral while held by Collateral Agent
hereunder, Collateral Agent shall have no responsibility for or obligation or
duty with respect to all or any part of the Collateral or any matter or
proceeding arising out of or relating thereto, including without limitation any
obligation or duty to collect any sums due in respect thereof or to protect or
preserve any rights against prior parties or any other rights pertaining
thereto, it being understood and agreed that each Debtor shall be responsible
for preservation of all rights in the Collateral. Without limiting the
generality of the foregoing, Collateral Agent shall be conclusively deemed to
have exercised reasonable care in the custody of the Collateral if Collateral
Agent takes such action, for purposes of preserving rights in the Collateral, as
any Debtor may reasonably request in writing, but no failure or omission or
delay by Collateral Agent in complying with any such request by any Debtor, and
no refusal by Collateral Agent to comply with any such request by any Debtor,
shall be deemed to be a failure to exercise reasonable care.
     9.6 Assignment by Collateral Agent. The Secured Parties may from time to
time assign the Senior Secured Obligations and any portion thereof and/or the
Collateral and any portion thereof in accordance with the applicable provisions
of the Credit Agreement, the Note Agreements, the Term Loan Agreement and the
Intercreditor Agreement, and the assignee shall be entitled to all of the rights
and remedies of such Person under this Agreement in relation thereto.
SECTION 10
DEFAULT
     10.1 Rights and Remedies. Upon the occurrence of an Event of Default,
Collateral Agent shall have the following rights and remedies:
     (a) In addition to all other rights and remedies granted to Collateral
Agent in this Agreement and in any other instrument or agreement securing,
evidencing, or relating to the Senior Secured Obligations or any part thereof or
by applicable law, Collateral Agent shall have all of the rights and remedies of
a secured party under the UCC (whether or not the UCC applies to the affected
Collateral). Without limiting the generality of the foregoing, Collateral Agent
may (A) without demand or notice to any Debtor, collect, receive, or take
possession of the Collateral or any part thereof and for that purpose Collateral
Agent may enter upon any premises on which the Collateral is located and remove
the Collateral therefrom or render it inoperable, and/or (B) sell, lease, or
otherwise dispose of the Collateral, or any part thereof, in one or more parcels
at public or private sale or sales, at Collateral Agent’s offices or elsewhere,
for cash, on credit, or for future delivery, and upon such other terms as
Collateral Agent may deem commercially reasonable. Each Secured Party shall have
the right at any public sale or sales, and, to the extent permitted by
applicable law, at any private sale or sales, to bid and become a purchaser of
the Collateral or any part thereof free of any right or equity of redemption on
the part of any Debtor, which right or equity of redemption is hereby expressly
waived and released by each Debtor. Upon the request of Collateral Agent, each
Debtor shall assemble the Collateral and make it available to Collateral Agent
at any place designated by Collateral Agent that is reasonably convenient to
such Debtor and

37



--------------------------------------------------------------------------------



 



Collateral Agent. Each Debtor agrees that Collateral Agent shall not be
obligated to give more than ten days prior written notice of the time and place
of any public sale or of the time after which any private sale may take place
and that such notice shall constitute reasonable notice of such matters.
Collateral Agent shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of
Collateral may have been given. Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement of the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. Each Debtor shall be jointly and severally
liable for all expenses of retaking, holding, preparing for sale, or the like,
and all attorneys’ fees, legal expenses, and all other costs and expenses
incurred by any Secured Party in connection with the collection of the Senior
Secured Obligations and the enforcement of Collateral Agent’s rights under this
Agreement. The Debtors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay the Senior
Secured Obligations in full. Each Debtor waives all rights of marshalling in
respect of the Collateral.
     (b) Collateral Agent may cause any or all of the Collateral held by it to
be transferred into the name of Collateral Agent or the name or names of
Collateral Agent’s nominee or nominees.
     (c) Collateral Agent may collect or receive all money or property at any
time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so.
     (d) On any sale of the Collateral, Collateral Agent is hereby authorized to
comply with any limitation or restriction with which compliance is necessary, in
the view of Collateral Agent’s counsel, in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Tribunal.
     10.2 Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 10.1 hereof, as well as any Collateral consisting
of cash, shall be applied by Collateral Agent as provided in the Intercreditor
Agreement. Upon any sale of the Collateral by Collateral Agent (including,
without limitation, a sale pursuant to the UCC or under a judicial proceeding),
the receipt of Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to Collateral Agent or
such officer or be answerable in any way for the misapplication thereof.
     10.3 Disclaimer of Warranties. Debtor agrees that any disclaimer of
warranties in a foreclosure sale of any or all of the Collateral will not render
the sale commercially unreasonable.
     10.4 Non-cash Proceeds. Debtor agrees that Collateral Agent shall be under
no obligation to accept any non-cash proceeds unless failure to do so would be
commercially unreasonable. If Collateral Agent agrees in its sole discretion to
accept non-cash proceeds,

38



--------------------------------------------------------------------------------



 



Collateral Agent may ascribe any reasonable value to such proceeds. Collateral
Agent may apply any discount factor in determining the present value of proceeds
to be received in the future.
     10.5 Irrevocable Authorization and Instruction to Issuers, LLCs and
Partnerships. Each of the Debtors hereby authorizes and instructs each Issuer,
LLC and Partnership to comply with any instruction received by it from
Collateral Agent in writing that states that an Event of Default has occurred
and is continuing, without any other or further instructions from such Debtor,
and such Debtor agrees that each Issuer, LLC and Partnership shall be fully
protected in so complying.
SECTION 11
MISCELLANEOUS
     11.1 No Waiver; Cumulative Remedies. No failure on the part of Collateral
Agent to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law.
     11.2 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Debtors, the Secured Parties, and their respective heirs,
successors, and assigns, except that no Debtor may assign any of its rights or
obligations under this Agreement without the prior written consent of Collateral
Agent. The provisions of this Agreement shall apply to each Debtor, individually
and collectively.
     11.3 AMENDMENT; ENTIRE AGREEMENT; CONTROLLING AGREEMENT. THIS AGREEMENT AND
THE OTHER FINANCING DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement may be amended or waived only by an instrument in
writing signed by the parties hereto.
     11.4 Notices. All notices and other communications provided for in this
Agreement shall be given or made in writing and telecopied, mailed by certified
mail return receipt requested, or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof;
or, as to any party at such other address as shall be designated by such party
in a notice to the other party given in accordance with this Section. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telecopy, subject to telephone
confirmation of receipt,

39



--------------------------------------------------------------------------------



 



or when personally delivered or, in the case of a mailed notice, when duly
deposited in the mails, in each case given or addressed as aforesaid.
     11.5 Governing Law; Jurisdiction; Venue.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; EXCEPT THAT THE RIGHTS, DUTIES AND
OBLIGATIONS OF THE COLLATERAL AGENT HEREUNDER AS AN AGENT FOR THE SECURED
PARTIES SHALL INITIALLY BE GOVERNED BY THE LAW OF THE STATE OF TEXAS AND
THEREAFTER, WITH RESPECT TO ANY SUCCESSOR COLLATERAL AGENT, BY THE LAW OF THE
STATE IN WHICH SUCH SUCCESSOR COLLATERAL AGENT HAS ITS PRINCIPAL PLACE OF
BUSINESS.
     (b) SUBMISSION TO JURISDICTION. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH DEBTOR
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH DEBTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH DEBTOR AGREES THAT SERVICE OF
PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 11.4 OF THIS AGREEMENT. NOTHING IN THIS AGREEMENT OR ANY
OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING, OR RELATING TO THE SENIOR
SECURED OBLIGATIONS OR ANY PART THEREOF SHALL AFFECT THE RIGHT OF COLLATERAL
AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF COLLATERAL AGENT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY DEBTOR
OR WITH RESPECT TO ANY OF THE COLLATERAL IN ANY STATE OR FEDERAL COURT IN ANY
OTHER JURISDICTION.
     (c) WAIVER OF VENUE. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH DEBTOR IRREVOCABLY WAIVES, TO THE FULLEST

40



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     11.6 Waiver of Jury Trial. EACH DEBTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH DEBTOR HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     11.7 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     11.8 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by any Secured Party shall affect the representations and
warranties of any Debtor herein or the right of the Secured Parties to rely upon
them.
     11.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     11.10 Waiver of Bond. In the event Collateral Agent seeks to take
possession of any or all of the Collateral by judicial process, each Debtor
hereby irrevocably waives any bonds and any surety or security relating thereto
that may be required by applicable law as an incident to such possession, and
waives any demand for possession prior to the commencement of any such suit or
action.
     11.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     11.12 Construction. Each Debtor and Collateral Agent acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Debtors and
Collateral Agent.

41



--------------------------------------------------------------------------------



 



     11.13 Obligation Absolute. The obligations of each Debtor under this
Agreement shall be absolute and unconditional and shall not be released,
discharged, reduced, or in any way impaired by any circumstance whatsoever,
including, without limitation, any amendment, modification, extension, or
renewal of this Agreement, the Senior Secured Obligations, or any document or
instrument evidencing, securing, or otherwise relating to the Senior Secured
Obligations, or any release or subordination of collateral, or any waiver,
consent, extension, indulgence, compromise, settlement, or other action or
inaction in respect of this Agreement, the Senior Secured Obligations, or any
document or instrument evidencing, securing, or otherwise relating to the Senior
Secured Obligations, or any exercise or failure to exercise any right, remedy,
power, or privilege in respect of the Senior Secured Obligations.
     11.14 Collateral Agent Not a Member or Partner. Nothing contained in this
Agreement shall be construed or interpreted (a) to transfer to Collateral Agent
or any Secured Party any of the obligations of a partner of a Partnership or a
member or manager of any LLC or (b) to constitute Collateral Agent or any
Secured Party a partner of a Partnership or a member or manager of any LLC.
     11.15 Release of Security Interest. At such time as all of Senior Secured
Obligations have been indefeasibly paid and performed in full and no Secured
Party shall have any commitment or obligations to make advances, lend or
otherwise extend credit under any Facility, and all Letters of Credit have
expired or terminated, Collateral Agent shall release the security interest
granted hereby.
     11.16 Payment of Fees and Expenses. The Debtors shall pay (i) all expenses
incurred by Collateral Agent and its Affiliates, including the fees, charges and
disbursements of counsel for Collateral Agent, in connection with this Agreement
and the Collateral, the preparation and administration of this Agreement, the
other Financing Documents, the Intercreditor Agreement or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
expenses incurred by Collateral Agent, including the fees, charges and
disbursements of any counsel for Collateral Agent in connection with the
enforcement or protection of its rights in connection with this Agreement, the
other Financing Documents and the Intercreditor Agreement, in connection with
the Collateral or the Senior Secured Obligations, including all such expenses
incurred during any workout, restructuring or negotiations in respect of such
Senior Secured Obligations, (iii) all transfer, stamp, documentary, or other
similar taxes, assessments or charges levied by any Tribunal in respect of this
Agreement or any of the other Financing Documents, (iv) all costs, expenses,
assessments and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or Lien
contemplated by this Agreement or any other Loan Document, and (v) all other
costs and expenses incurred by Collateral Agent in connection with this
Agreement, any other Financing Document, the Intercreditor Agreement or the
Collateral, including without limitation costs, fees, expenses and other charges
incurred in connection with performing or obtaining any audit or appraisal,
after the occurrence and during the continuance of an Event of Default, in
respect of the Collateral or for any filing fees, recording costs and lien
searches.
     11.17 Additional Debtors. Any Person who was not a “Debtor” under this
Agreement at the time of initial execution hereof shall become a “Debtor”
hereunder if required pursuant to the

42



--------------------------------------------------------------------------------



 



terms of any Financing Document by executing and delivering to the Collateral
Agent a Security Agreement Joinder in the form attached hereto as Exhibit A
(each, a “Joinder”). Such Person shall also deliver such items to the Collateral
Agent in connection with the execution of such Joinder as required by the terms
of any Financing Document. Any such Person shall thereafter be deemed a “Debtor”
for all purposes under this Agreement.
[Remainder of page intentionally blank]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be duly executed and delivered as of the day and year first above written.

                  DEBTORS:    
 
                SPARTECH CORPORATION    
 
           
 
  By:        
 
     
 
   
 
     
 
   
 
           

         
 
  Address:   120 South Central
 
      Clayton, Missouri 63105
 
  Fax No.:   314-721-1543
 
  Phone No.:   314-721-4242
 
  Email:   randy.martin@spartech.com
 
  Attn:   Randy C. Martin
 
            Organizational Identification Number: 0676806

44



--------------------------------------------------------------------------------



 



              ATLAS ALCHEM PLASTICS, INC.     ALCHEM PLASTICS CORPORATION    
ALCHEM PLASTICS, INC.     SPARTECH PLASTICS, LLC
 
  By:   Spartech Corporation, its sole member     POLYMER EXTRUDED PRODUCTS,
INC.     SPARTECH POLYCAST, INC.     SPARTECH TOWNSEND, INC.     SPARTECH
INDUSTRIES FLORIDA, INC.     SPARTECH POLYCOM, INC.     FRANKLIN-BURLINGTON
PLASTICS, INC.     SPARTECH INDUSTRIES, INC.     ANJAC-DORON PLASTICS, INC.    
SPARTECH CMD, LLC
 
  By:   Spartech Corporation, its sole member     SPARTECH FCD, LLC
 
  By:   Polymer Extruded Products, Inc., its sole member     SPARTECH SPD, LLC
 
  By:   Spartech Corporation, its sole member     SPARTECH MEXICO HOLDING
COMPANY     SPARTECH MEXICO HOLDING COMPANY TWO     SPARTECH MEXICO HOLDINGS,
LLC
 
  By:   Spartech Mexico Holding Company, its sole member     CREATIVE FORMING,
INC.     SPARTECH POLYCOM (TEXAS), INC.     ALSHIN TIRE CORPORATION     X-CORE,
LLC
 
  By:   Spartech Industries, Inc., its sole member     PEPAC HOLDINGS, INC.

                  By:           Randy C. Martin        Vice President for all of
the above     

45



--------------------------------------------------------------------------------



 



         
 
  Address:   c/o Spartech Corporation
 
      120 South Central
 
      Clayton, Missouri 63105
 
  Fax No.:   314-721-1543
 
  Phone No.:   314-721-4242
 
  Email:   randy.martin@spartech.com
 
  Attn:   Randy C. Martin

46



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:   Ronaldo Naval        Title:   Vice President     

         
 
  Address:   Bank of America, N.A.
 
      Agency Management
 
      901 Main Street
 
      Dallas, TX 75202
 
      Mail Code TX1-492-14-11
 
       
 
  Fax No.:   (877) 511-6124
 
  Phone No.:   (214) 209-1162
 
  Attn.:   Ronaldo Naval
 
            with a copy to:
 
       
 
  Address:   Bank of America, N.A.
 
      as Collateral Agent
 
      901 Main Street
 
      Dallas, Texas 75202
 
      Mail Code TX1-492-14-06
 
       
 
  Fax No.:   (214) 290-9459
 
  Phone No.:   (214) 209- 9256
 
  Attn.:   Ida Jones

47



--------------------------------------------------------------------------------



 



SCHEDULE 1
PLEDGED SHARES

          NUMBER OF SHARES SUBSIDIARY   ISSUED
Atlas Alchem Plastics, Inc.
  1,000
Alchem Plastics Corporation
  1,000
Alchem Plastics, Inc.
  1,000
Spartech Plastics, LLC
  Not Certificated
Polymer Extruded Products, Inc.
  100
Spartech Polycast, Inc.
  100
Spartech Townsend, Inc.
  100
Spartech Industries Florida, Inc.
  100
Spartech Polycom, Inc.
  9,785
Franklin-Burlington Plastics, Inc.
  100
Spartech Industries, Inc.
  100
Anjac-Doron Plastics, Inc.
  100
Spartech CMD, LLC
  Not Certificated
Spartech FCD, LLC
  Not Certificated
Spartech SPD, LLC
  Not Certificated
Spartech Mexico Holding Company
  1,000
Spartech Mexico Holding Company Two
  1,000
Spartech Mexico Holdings, LLC
  Not Certificated
Creating Forming, Inc.
  893,240
Spartech Polycom (Texas), Inc.
  1,111.64
Alshin Tire Corporation
  45
X-Core, LLC
  Not Certificated
PEPAC Holdings, Inc.
  1,880.1701

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
SPARTECH CORPORATION
COPYRIGHT REGISTRATIONS

                      Registration     Title   Country   No.   Recorded Owner
ATLANTIS—CANYON ROCK
  U.S.A.   VA0001327679   Spartech FCD, LLC
COLLECTION
           
 
           
MEDICAL PACKAGING
  U.S.A.   TX0003848959   Creative Forming, Inc.
DESIGN AND MATERIAL SELECTION
           
 
           
ALECTRON CORPORATION,
  U.S.A.   TX0001089633   Alectron Corporation
MOST POPULAR ELECTRONIC COMPONENTS FOR O E M, R & D, M R O, AND PARTS STOCKROOMS
           

49



--------------------------------------------------------------------------------



 



SCHEDULE 3
SPARTECH CORPORATION
U.S. AND FOREIGN
PATENTS and PUBLISHED PATENT APPLICATIONS
U.S. PATENTS

                                      Issue     Current USPTO     Patent No.  
Title   Country   Date     Assignee   Notes
Design 499,963
  SECURE LOCKING   US     12/21/2004     CREATIVE    
 
  CONTAINER               FORMING, INC.    
Design 409,485
  BERRY BOX   US     5/11/1999     CREATIVE    
 
                  FORMING, INC.    
6,913,249
  FENCE   US     7/5/2005         Not currently
 
                      assigned
6,688,487
  LOCKING CUP AND LID   US     2/10/2004     COCA-COLA COMPANY   Per current
 
  WITH NEGATIVE DRAFT                   assignment
 
  SEALING SURFACES                    
6,666,526
  MOLDED WHEEL   US     12/23/2003     SPARTECH CORPORATION   Not currently
 
  ASSEMBLY                   assigned
6,508,518
  HUBCAP LOCKING   US     1/21/2003         Not currently
 
  DEVICE                   assigned
5,972,520
  HIGH GLOSS HIGH   US     10/26/1999     UVTEC, INC.    
 
  IMPACT TPO                    
 
  COEXTRUSION AND                    
 
  METHOD OF MAKING                    
5,902,018
  HUBCAP LOCKING   US     5/11/1999     SPARTECH    
 
  DEVICE               INDUSTRIES, INC.    
5,865,915
  BI-DIRECTIONAL   US     2/2/1999     SPARTECH    
 
  ANTI-SLIP DRIVE               INDUSTRIES, INC.    
 
  WHEEL ASSEMBLY                    
5,415,463
  INJECTION MOLDED   US     5/16/1995     X-CORE, LLC    
 
  PLASTIC BICYCLE                    
 
  WHEEL                    
5,184,874
  INJECTION MOLDED   US     2/9/1993     FASTCORE LLC    
 
  PLASTIC BICYCLE                    
 
  WHEEL                    

50



--------------------------------------------------------------------------------



 



U.S. PUBLISHED PATENT APPLICATIONS

                                                              Current    
Published Patent           Filing     Publication     USPTO     Application No.
  Title   Country   Date     Date     Assignee   Notes
US 2007/210287
  TRANSPARENT PLASTIC   US     4/27/2007       9/13/2007     SPARTECH
CORPORATION    
 
  ARTICLES HAVING                            
 
  CONTROLLED SOLAR                            
(Application No.
  ENERGY TRANSMITTANCE                            
11/796,314)
  PROPERTIES AND                            
 
  METHODS OF MAKING                            
US 2007/210286
  TRANSPARENT PLASTIC   US     3/8/2006       9/13/2007     SPARTECH CORPORATION
   
 
  ARTICLES HAVING                            
 
  CONTROLLED SOLAR                            
(Application No.
  ENERGY TRANSMITTANCE                            
11/370,613)
  PROPERTIES AND                            
 
  METHODS OF MAKING                            
US 2007/205206
  SNAP LOCK CONTAINER   US     2/16/2007       9/6/2007     SPARTECH CORPORATION
   
 
  WITH LID ROTATION                            
 
  TAB                            
(Application No.
                               
11/707,299)
                               
US 2006/060578
  SECURE LOCKING   US     9/3/2004       3/23/2006     CREATIVE FORMING INC.    
 
  CONTAINER                            
(Application No.
                               
11/934,341)
                               

51



--------------------------------------------------------------------------------



 



FOREIGN PATENTS AND PUBLISHED PATENT APPLICATIONS

                      Application           Application   Patent     Number  
Title   Country   Date   Number   Grant Date 2387428  
FENCE
  Canada   5/24/2002   2387428   10/2/2007 2155025  
INJECTION MOLDED
  Canada   1/29/1993   2155025   11/23/2004    
PLASTIC BICYCLE WHEEL
                71778/94  
INJECTION MOLDED
  Australia   6/23/1994   699533   12/3/1998    
PLASTIC BICYCLE WHEEL
                36567/93  
INJECTION MOLDED
  Australia   1/29/1993   693419   7/2/1998    
PLASTIC BICYCLE WHEEL
                249637  
INJECTION MOLDED
  New   1/29/1993   249637   9/8/1998    
PLASTIC BICYCLE
  Zealand                
WHEEL
                1988/000010117  
POLYMERIC
  Mexico   1/13/1988   167530   3/29/1993    
MULTILAYER SHEET SUITABLE FOR THE MANUFACTURE OF MICROWAVABLE CONTAINERS
                MX/f/2008/001275  
SALAD KIT
  Mexico   6/2/2008         PCT/US08/61584  
TRANSPARENT PLASTIC
  Patent   4/25/2008            
ARTICLES HAVING
  Cooperation                
CONTROLLED SOLAR
  Treaty                
ENERGY TRANSMITTANCE PROPERTIES AND METHODS OF MAKING
                93905777.4  
METHOD FOR
  Austria   1/29/1993   680414   10/24/2001 (EPO designated)  
MANUFACTURE OF A PLASTIC BICYCLE WHEEL BY INJECTION MOLDING
                93905777.4  
INJECTED MOLDED
  Belgium   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTION MOLDED
  Denmark   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
METHOD FOR
  European   1/29/1993   680414   10/24/2001    
MANUFACTURE OF A
  Patent                
PLASTIC BICYCLE
  Convention                
WHEEL BY INJECTION MOLDING
                93905777.4  
INJECTED MOLDED
  France   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTION MOLDED
  Germany   1/29/1993   69331015   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Great   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE
  Britain                
WHEEL
                93905777.4  
INJECTION MOLDED
  Greece   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Ireland   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Italy   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Luxembourg   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
               

52



--------------------------------------------------------------------------------



 



                      Application           Application   Patent     Number  
Title   Country   Date   Number   Grant Date 93905777.4  
INJECTED MOLDED
  Monaco   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Netherland   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Portugal   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Spain   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Sweden   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
                93905777.4  
INJECTED MOLDED
  Switzerland   1/29/1993   680414   10/24/2001 (EPO designated)  
PLASTIC BICYCLE WHEEL
               

53



--------------------------------------------------------------------------------



 



SCHEDULE 4
SPARTECH CORPORATION
U.S. AND FOREIGN TRADEMARKS

                      Registratio     Trademark   Country   n/Serial No.  
Recorded Owner
ROYALEX
  U.S.A.   687,423   Alchem Plastics
 
          Corporation
ROYALITE
  U.S.A.   785,416   Alchem Plastics
 
          Corporation
SPECTRUM
  U.S.A.   1,774,236   Alchem Plastics
 
          Corporation
ROYALON
  Argentina   1,845,177   Alchem Plastics
 
          Corporation
ROYALITE
  Australia   A211,171   Alchem Plastics
 
          Corporation
ROYALITE
  Benelux   552,877   Alchem Plastics
 
          Corporation
ROYALITE
  Benelux   69,345   Alchem Plastics
 
          Corporation
ROYALITE
  Brazil   4023900   Alchem Plastics
 
          Corporation
ROYALEX
  Canada   TMA149,150   Alchem Plastics
 
          Corporation
ROYALITE
  Colombia   177,021   Alchem Plastics
 
          Corporation
ROYALITE
  Costa Rica   32,134   Alchem Plastics
 
          Corporation
ROYALEX
  Denmark   VR00851/1970   Alchem Plastics
 
          Corporation
ROYALEX
  France   1,597,515   Alchem Plastics
 
          Corporation

54



--------------------------------------------------------------------------------



 



                      Registratio     Trademark   Country   n/Serial No.  
Recorded Owner
ROYALITE
  France   1,262,554   Alchem Plastics
 
          Corporation
ROYALITE
  Germany   835,798   Alchem Plastics
 
          Corporation
ROYALITE
  Germany   DD640,625   Alchem Plastics
 
          Corporation
ROYALITE
  Great Britain   784,557   Alchem Plastics
 
          Corporation
ROYALITE
  Great Britain   916,989   Alchem Plastics
 
          Corporation
ROYALITE Logo
  Great Britain   932,742   Alchem Plastics
 
          Corporation
ROYALITE
  India   209,111   Alchem Plastics
 
          Corporation
ROYALEX
  Ireland   070,978   Alchem Plastics
 
          Corporation
ROYALITE
  Italy   882,334   Alchem Plastics
 
          Corporation
ROYALEX
  Japan   2,275,027   Alchem Plastics
 
          Corporation
ROYALITE
  Japan   2,055,831   Alchem Plastics
 
          Corporation
ROYALITE in Katakana
  Japan   2,235,674   Alchem Plastics
 
          Corporation
ROYALITE
  Mexico   360,977   Alchem Plastics
 
          Corporation
ROYALITE
  New Zealand   70,899   Alchem Plastics
 
          Corporation

55



--------------------------------------------------------------------------------



 



                      Registratio     Trademark   Country   n/Serial No.  
Recorded Owner
ROYALEX
  Norway   74,668   Alchem Plastics
 
          Corporation
ROYALITE
  Poland   53,320   Alchem Plastics
 
          Corporation
ROYALITE
  Russian Federation   138,999   Alchem Plastics
 
          Corporation
ROYALITE
  South Africa   59/2509   Alchem Plastics
 
          Corporation
ROYALITE
  Spain   402,502   Alchem Plastics
 
          Corporation
ROYALITE
  Switzerland   P298862   Alchem Plastics
 
          Corporation
CRYLEX
  U.S.A.   1,009,937   Atlas Alchem Plastics, Inc.
Arrowhead Design
  U.S.A.   1,531,975   Atlas Alchem Plastics, Inc.  
(LOGO) [c35202c3520201.gif]
             
SOLAREX
  U.S.A.   1,988,579   Atlas Alchem Plastics, Inc.
SPARTECH MILLENNIUM
  U.S.A.   2,591,813   Atlas Alchem Plastics, Inc.
THREE III EXTRUDED
           
ABA PLASTIC ALLOY (AND DESIGN)
             
(LOGO) [c35202c3520202.gif]
           

56



--------------------------------------------------------------------------------



 



                      Registratio     Trademark   Country   n/Serial No.  
Recorded Owner
CRYLEX
  Canada   TMA224,026   Atlas Plastics Corporation
CRYLEX-T
  Canada   TMA224,102   Atlas Plastics Corporation
STA-TUF
  Canada   TMA263,602   Atlas Plastics Corporation
ALPHATEC EXTRUSION
  U.S.A.   2,305,631   Creative Forming, Inc.
CREATIVE FORMING
  U.S.A.   1,741,267   Creative Forming, Inc.
CREATIVE FORMING
  U.S.A   3,011,460   Creative Forming, Inc.
SNAP-LOCK
           
IDEAS FORMED FOR
  U.S.A.   1,729,301   Creative Forming, Inc.
TOMORROW
           
KORAD
  U.S.A.   822,613   Polymer Extruded
 
          Products, Inc.
KORAD
  Australia   A208928   Polymer Extruded
 
          Products, Inc.
KORAD
  Benelux   062853   Polymer Extruded
 
          Products, Inc.
KORAD
  Canada   154,214   Polymer Extruded
 
          Products, Inc.
KORAD
  Denmark   VR 03.360 1968   Polymer Extruded
Products, Inc.
KORAD
  Finland   52542   Polymer Extruded
 
          Products, Inc.
KORAD
  France   1,396,188   Polymer Extruded
 
          Products, Inc.

57



--------------------------------------------------------------------------------



 



                      Registratio     Trademark   Country   n/Serial No.  
Recorded Owner
KORAD
  Germany   861403   Polymer Extruded
 
          Products, Inc.
KORAD
  Great Britain   906,300   Polymer Extruded
 
          Products, Inc.
KORAD
  Italy   333,866   Polymer Extruded
 
          Products, Inc.
KORAD
  Japan   826,353   Polymer Extruded
 
          Products, Inc.
KORAD
  New Zealand   83592   Polymer Extruded
 
          Products, Inc.
KORAD
  Spain   529,936   Polymer Extruded
 
          Products, Inc.
KORAD
  Sweden   121683   Polymer Extruded
 
          Products, Inc.
MICROFLUTE
  Canada   TMA338,279   Spartech Canada, Inc.
PLASTICOR
  Canada   TMA228,575   Spartech Canada, Inc.
QUICKCHAR
  U.S.A.   2,786,816   Spartech Corporation
SPARTECH
  U.S.A.   1,794,571   Spartech Corporation
SPARTECH
  U.S.A.   1,800,768   Spartech Corporation
SPARTECH (AND
  U.S.A.   1,793,321   Spartech Corporation
DESIGN)
           
(LOGO) [c35202c3520203.gif]
           

58



--------------------------------------------------------------------------------



 



                      Registratio     Trademark   Country   n/Serial No.  
Recorded Owner
SPARTECH (AND
  U.S.A.   2,860,268   Spartech Corporation
DESIGN)
           
(LOGO) [c35202c3520203.gif]
             
SUNGARD
  U.S.A.   1,632,059   Spartech Corporation
SHOX
  U.S.A.   3,392,925   Spartech Indusries, Inc.
ULTRATUF
  U.S.A.   2,386,124   Spartech Plastics, Inc.
ULTROS
  U.S.A.   1,900,613   Spartech Plastics, Inc.
LUSTRO
  Indonesia   339,390   Spartech Plastics, Inc.
LUSTRO
  Singapore   T94/03147C   Spartech Plastics, Inc.
VALIANT
  U.S.A.   3,353,245   Spartech Plastics, LLC
VPI (Stylized)
  U.S.A.   2,982,505   Spartech Plastics, LLC
(LOGO) [c35202c3520204.gif]
           
POLYCAST
  U.S.A.   706,293   Spartech Polycast, Inc.
SOLACRYL
  U.S.A.   1,993,760   Spartech Polycast, Inc.
UVTEC
  U.S.A.   2,238,825   UVTEC, L.P.
X-CORE (Stylized)
  U.S.A.   2,245,834   X-Core, LLC
(LOGO) [c35202c3520205.gif]
           

59



--------------------------------------------------------------------------------



 



SCHEDULE 5
LICENSES AND USER AGREEMENTS
None.

60



--------------------------------------------------------------------------------



 



SCHEDULE 6,
LOCATIONS OF COLLATERAL
Corporate Offices
120 S. Central Avenue, Suite 1700   Clayton, MO 63105
8251 Maryland Ave., Suite 104     Clayton, MO 63105
470 Johnson Road       Washington, PA 15301
Manufacturing Plants

             
297 Ferry St.
  Newark   NJ   07105
300 South Litchfield Rd.
  Goodyear   AZ   85338
14233 Gannet
  La Mirada   CA   90638
14301 Gannet
  La Mirada   CA   90638
70 Carlisle Pl.
  Stamford   CT   06902
69 Southfield Ave
  Stamford   CT   6902
2900 Murrell Rd.
  Rockledge   FL   32956
10 Enterprise Blvd. S.W.
  Atlanta   GA   30336
4400 Vandalia Rd.
  Des Moines   IA   50327
2020 Greenwood St.
  Evanston   IL   60201
1401 East Memorial Dr.
  Muncie   IN   47302
4815 Woodside Dr.
  Richmond   IN   47374
1851 N Fox Farm Rd.
  Warsaw   IN   46581
3454 N. Detroit St.
  Warsaw   IN   46580
1444 South Tyler Rd.
  Wichita   KS   67209
601 Marvel Rd.
  Salisbury   MD   21801
2011 Christian B. Haas Dr.
  Saint Clair   MI   48079
480 Industrial Road
  Mankato   MN   56001
4753 Nash Rd.
  Cape Girardeau   MO   63702
2500 Spartech Dr
  Cape Girardeau   MO   63701
735A North Eason Blvd.
  Tupelo   MS   38804
215 South Newman St.
  Hackensack   NJ   07601
113 Passaic Ave.
  Kearny   NJ   07032
4921 IDA Park Dr.
  Lockport   NY   14094
6012 Jaysville-St. Johns Rd.
  Greenville   OH   45331
1050 Landsdowne Avenue
  Greenville   OH   45331
925 West Gasser Rd.
  Paulding   OH   45879
4150 Riverside Dr.
  McMinnville   OR   97128
55 South Washington St.
  Donora   PA   15033
79 East 8th St.
  Donora   PA   15033
1141 108th St.
  Arlington   TX   76011
840 N Great Southwest Parkway
  Arlington   TX   76011
2917 Division St.
  Manitowoc   WI   54220

61



--------------------------------------------------------------------------------



 



             
N7660 Industrial Rd.
  Portage   WI   53901
1325 Adams St.
  Portage   WI   53901
1320 Adams Street
  Portage   WI   53901
360 Range Line
  Sheboygan Falls   WI   53085
430 Forest Ave.
  Sheboygan Falls   WI   53085

Outside Warehouses

             
1251 N. Industrial Park Ave.
  Nogales   AZ   85621
14239 Gannet St.
  La Mirada   CA   90638
3151 Fruitland Ave.
  Vernon   CA   90058
751 Enterprise Court
  Melbourne   FL   32934
20 Enterprise Blvd. S.W.
  Atlanta   GA   30336
4775 North Royal Atlanta Dr
  Tucker   GA   30084
6515 Marbut Rd
  Lithonia   GA   30084
7715 So. 78th Ave.
  Bridgeview   IL   60455
1900 Greenwood St
  Evanston   IL   60201
4820 Woodside Drive
  Richmond   IN   47374
1120 Polk Drive
  Warsaw   IN   46582
3454 N. Detroit St.
  Warsaw   IN   46580
711 South Buffalo St.
  Warsaw   IN   46582
1812 W. 2nd
  Wichita   KS   67215
5755 S. Hover Rd., Bldg. 5
  Wichita   KS   67215
1101 James E. Sudduth Pkwy.
  Lake Charles   LA   70615
81 Central Ave.
  Ayer   MA   01432
314 East Fourth St.
  St. Clare   MI   48617
229 N. Broadview
  Cape Girardeau   MO   63702
996 Belleville Turnpike
  Kearny   NJ   07032
144-164 Blanchard
  Newark   NJ   7105
400 Wall St
  Paulding   OH   45879
1501 Gary Street
  Bethlehem   PA   18018
470 Johnson Rd.
  Washington   PA   15301
2560 West 5th North Street
  Summerville   SC   29483
114 Pinnacle Dr
  Springfield   TN   37172
1900 Billy Mitchell Bldg C, Ste B
  Brownsville   TX   78521
1002 Fountain Parkway
  Grand Pairie   TX   76051
1950 / 1905 Turning-Basin Dr.
  Houston   TX   77029
Fm Road 1006/ PO. Box 1508
  Orange   TX   77630
2525 N. Casaloma Dr.
  Appleton   WI   54912
1125 Silver Lake Drive
  Portage   WI   53901
100 Creative Way
  Ripon   WI   54971
806 West Fond du Lac St.
  Ripon   WI   54971
812 West Fond du Lac St.
  Ripon   WI   54971
430 Forest Ave.
  Sheboygan Falls   WI   53085
N5761 County Trk M
  Sheboygan Falls   WI   53085
909 Townline Rd.
  Tomah   WI   54660
514 N Great Southwest Parkway
  Arlington   TX   76011

62



--------------------------------------------------------------------------------



 



SCHEDULE 7
FILING OFFICES

      COMPANY NAME   FILING JURISDICTION
Spartech Corporation
  Delaware
Alchem Plastics Corporation
  Georgia
Alchem Plastics, Inc.
  Delaware
Atlas Alchem Plastics, Inc.
  Delaware
Franklin-Burlington Plastics, Inc.
  Delaware
Spartech Industries, Inc.
  Delaware
Spartech Polycast, Inc.
  Delaware
Spartech Polycom, Inc.
  Pennsylvania
PEPAC Holdings, Inc.
  Delaware
Polymer Extruded Products, Inc.
  New Jersey
Spartech Townsend, Inc.
  Delaware
Spartech Industries Florida, Inc.
  Delaware
Anjac-Doran Plastics, Inc.
  Delaware
Spartech Mexico Holding Company
  Missouri
Spartech Mexico Holding Company Two
  Missouri
Creative Forming, Inc.
  Wisconsin
Spartech Polycom (Texas) Inc.
  Delaware
Alshin Tire Corporation
  California
X-Core, LLC
  California
Spartech Plastics, LLC
  Delaware
Spartech Mexico Holdings, LLC
  Missouri
Spartech CMD, LLC
  Delaware
Spartech FCD, LLC
  Delaware
Spartech SPD, LLC
  Delaware

63



--------------------------------------------------------------------------------



 



SCHEDULE 8
BUSINESS LOCATIONS
PRINCIPAL PLACE OF BUSINESS/CHIEF EXECUTIVE OFFICE:
120 SOUTH CENTRAL
SUITE 1700
CLAYTON, MO 63105
(See Also Schedule 6)

64



--------------------------------------------------------------------------------



 



SCHEDULE 9
TRADE NAMES
Spartech Corporation
Spartech Plastics
Spartech Packaging Technologies
Spartech Polycast
Spartech Polycom
Spartech Color
Spartech Calendared & Converted Products
Sparech PEP
Spartech Industries
Spartech Marine
Sparech Profiles
Sparech Townsend

65



--------------------------------------------------------------------------------



 



SCHEDULE 10
DEPOSIT ACCOUNTS

              Account Numbers  
Bank of America
    8666902794  
901 Main Street, 7th Floor
    8765017158  
Dallas, TX 75202
    8765060086  
 
    8765062122  
 
    8765201816  
 
    8765260085  
 
    8765302735  
 
    8765363168  
 
    8765500419  
 
    8765700215  
 
    8765815476  
 
    8765815495  
 
    8765815537  
 
    8765860223  
 
    8765862123  
 
    5042575268  
 
       
Marshall & Iisley Bank
    19515353  
P.O. Box 2045
       
Milwaukee, WI 53201-2045
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 11
COMMODITY ACCOUNTS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 12
SECURITIES ACCOUNTS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 13
LETTERS OF CREDIT
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 14
NECESSARY CONSENTS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 15
ORGANIZATIONAL IDENTIFICATION NUMBERS

      NAME OF ENTITY   CHARTER NUMBER
Spartech Corporation
  0676806
Alchem Plastics Corporation
  J702390
Alchem Plastics, Inc
  2045270
Atlas Alchem Plastics, Inc.
  00773793
Franklin-Burlington Plastics, Inc.
  2144587
Spartech Industries, Inc.
  2655227
Spartech Polycast, Inc.
  3166133
Spartech Polycom, Inc.
  657281
PEPAC Holdings, Inc.
  2863680
Polymer Extruded Products, Inc.
  0100392836
Spartech Townsend, Inc.
  3166134
Spartech Industries Florida, Inc.
  3166136
Anjac-Doron Plastics, Inc.
  0852968
Spartech Mexico Holding Company
  00502364
Spartech Mexico Holding Company Two
  00502366
Creative Forming, Inc.
  1C12272
Spartech Polycom (Texas), Inc.
  3113971
Alshin Tire Corporation
  C1664143
X-Core, LLC
  200023410014
Spartech Plastics, LLC
  2079789
Spartech Mexico Holdings, LLC
  LC0711222
Spartech CMD, LLC
  3847853
Spartech SPD, LLC
  3847851
Spartech FCD, LLC
  3847859

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Joinder to Security Agreement
SECURITY AGREEMENT JOINDER
     This SECURITY AGREEMENT JOINDER (this “Joinder”) dated as of
                    , 200___, to the Security Agreement dated as of
September 10, 2008 (such agreement, together will all amendments and
restatements and Joinders, the “Security Agreement”), among the initial
signatories thereto and each other Person who from time to time thereafter
became a party thereto pursuant to Section 11.17 thereof (each, individually, a
“Debtor” and collectively, the “Debtors”), in favor of the Collateral Agent for
the Secured Parties.
BACKGROUND.
     Capitalized terms not otherwise defined herein have the meaning specified
in the Security Agreement. The Security Agreement provides that additional
parties may become Debtors under the Security Agreement by execution and
delivery of this form of Joinder. Pursuant to the provisions of Section 11.17 of
the Security Agreement, the undersigned is becoming a Debtor under the Security
Agreement. The undersigned desires to become a Debtor under the Security
Agreement in order to induce the Secured Parties to make credit extensions and
accommodations under the Financing Documents.
AGREEMENT.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to induce the Secured Parties to make the
credit extensions and other credit accommodations under the Financing Documents,
the undersigned hereby agrees with Collateral Agent, as follows:
     1. Joinder. In accordance with the Security Agreement, the undersigned
hereby becomes a Debtor under the Security Agreement with the same force and
effect as if it were an original signatory thereto as a Debtor and the
undersigned hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Debtor” in the Security Agreement shall be deemed to include the undersigned.
     2. Assignment and Grant of Security Interest. As security for the Senior
Secured Obligations, the undersigned Debtor, for value received, hereby pledges
and grants to Collateral Agent, for the ratable benefit of the Secured Parties
to the extent provided in the Security Agreement, a continuing security interest
in the Collateral.
     3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in the Security Agreement.

 



--------------------------------------------------------------------------------



 



     4. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 11.4 of the Security Agreement.
     5. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
     6. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement remains in full force and effect in accordance
with its terms.
     7. Schedules. Schedules 1 through 15 to the Security Agreement shall be
supplemented by the addition of Schedules 1 through 15 attached hereto as to the
undersigned.
     8. Severability. If any provision of this Joinder is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future Laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Joinder and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.
     9. Counterparts. This Joinder may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.
     10. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
FINANCING DOCUMENTS, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES REGARDING
THE SUBJECT MATTER HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

73



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

                   
 
           
By:
                      Print Name:                       Print Title:            
         
 
            ACCEPTED BY:        
 
            COLLATERAL AGENT:    
 
            BANK OF AMERICA, N.A.    
 
           
By:
                     
 
  Name:                      
 
  Title:                      

74